






















































--------------------------------------------------------------------------------



AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT
AMONG
PARKER DRILLING COMPANY
AND
THE COMMITMENT PARTIES PARTY HERETO
Dated as of January 28, 2019



--------------------------------------------------------------------------------









    

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I DEFINITIONS
2

Section 1.1
Definitions    2

Section 1.2
Construction    13

ARTICLE II BACKSTOP COMMITMENT
14

Section 2.1
The Rights Offering; Subscription Rights    14

Section 2.2
The Backstop Commitment    15

Section 2.3
Commitment Party Default    15

Section 2.4
Subscription Escrow Account Funding.    17

Section 2.5
Closing.    17

Section 2.6
Designation and Assignment Rights.    18

Section 2.7
No Financial Accommodation Agreement    20

ARTICLE III PUT OPTION CASH PREMIUM; PUT OPTION EQUITY PREMIUM; EXPENSE
REIMBURSEMENT
20

Section 3.1
Put Option Cash Premium    20

Section 3.2
Return of Put Option Cash Premium; Put Option Equity Premium    20

Section 3.3
Expense Reimbursement    21

Section 3.4
Amendment Fee    23

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
23

Section 4.1
Existence; Compliance with Law    23

Section 4.2
Power; Enforceable Obligations    24

Section 4.3
Consents and Approvals    24

Section 4.4
No Conflict    25

Section 4.5
No Material Litigation    25

Section 4.6
Financial Statements; No Material Adverse Effect    25

Section 4.7
Material Contracts    26

Section 4.8
Authorized and Issued Capital Stock    27

Section 4.9
Ownership of Property; Liens.    27

Section 4.10
Intellectual Property    28

Section 4.11
Taxes.    28

Section 4.12
Labor Matters.    29

Section 4.13
ERISA Compliance.    29

Section 4.14
Investment Company Act; Other Regulations.    30

Section 4.15
Subsidiaries.    30

Section 4.16
Environmental Matters.    30

Section 4.17
Licenses and Permits    31

Section 4.18
Company SEC Documents and Disclosure Statement.    32



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


Section 4.19
Insurance.    32

Section 4.20
OFAC/Sanctions.    32

Section 4.21
No Unlawful Payments.    33

Section 4.22
Compliance with Money Laundering Laws    33

Section 4.23
Arm’s Length    33

Section 4.24
No Broker’s Fees    33

Section 4.25
No Undisclosed Relationships    33

Section 4.26
Internal Control Over Financial Reporting    34

Section 4.27
Disclosure Controls and Procedures    34

Section 4.28
CFIUS    34

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
34

Section 5.1
Incorporation    34

Section 5.2
Corporate Power and Authority    34

Section 5.3
Execution and Delivery    35

Section 5.4
No Conflict    35

Section 5.5
Consents and Approvals    35

Section 5.6
Note Claims and Equity Interests    35

Section 5.7
No Registration    36

Section 5.8
Purchasing Intent    36

Section 5.9
Sophistication; Investigation    36

Section 5.10
No Broker’s Fees    36

Section 5.11
Sufficient Funds    37

ARTICLE VI ADDITIONAL COVENANTS
37

Section 6.1
Confirmation Order; Approval Order; Plan and Disclosure Statement    37

Section 6.2
Conduct of Business    37

Section 6.3
Access to Information    39

Section 6.4
Commercially Reasonable Efforts.    39

Section 6.5
Registration Rights Agreement; Governance Documents.    40

Section 6.6
Commitments of the Company.    41

Section 6.7
Additional Provisions Regarding Company’s Commitments.    43

Section 6.8
DTC Eligibility    44

Section 6.9
Antitrust Approval    44

Section 6.10
Other Entities    45

Section 6.11
Reorganized Parker.    45

Section 6.12
S-1 Preparation    45



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


Section 6.13
Share Legend    46

Section 6.14
Conversion Waiver    46

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
46

Section 7.1
Conditions to the Obligations of the Commitment Parties    46

Section 7.2
Waiver of Conditions to Obligation of Commitment Parties    49

Section 7.3
Conditions to the Obligations of the Company    50

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION
50

Section 8.1
Indemnification Obligations    51

Section 8.2
Indemnification Procedure    51

Section 8.3
Settlement of Indemnified Claims    52

Section 8.4
Contribution    53

Section 8.5
Treatment of Indemnification Payments    53

Section 8.6
No Survival    53

ARTICLE IX TERMINATION
53

Section 9.1
Termination Rights    53

Section 9.2
Effect of Termination.    57

ARTICLE X GENERAL PROVISIONS
57

Section 10.1
Notices    58

Section 10.2
Assignment; Third Party Beneficiaries    59

Section 10.3
Prior Negotiations; Entire Agreement    59

Section 10.4
Governing Law; Venue    59

Section 10.5
Waiver of Jury Trial    60

Section 10.6
Counterparts    60

Section 10.7
Waivers and Amendments; Rights Cumulative; Consent    60

Section 10.8
Headings    62

Section 10.9
Specific Performance    62

Section 10.10
Damages    62

Section 10.11
No Reliance    62

Section 10.12
Confidentiality and Publicity    63

Section 10.13
Settlement Discussions    63

Section 10.14
No Recourse    64

Section 10.15
Enforceability of Agreement    64

Section 10.16
Relationship Among Parties    64









iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


SCHEDULES AND EXHIBITS
Schedule 1
Backstop Commitment Percentage – Put Option Cash Premium & Put Option Equity
Premium

Schedule 2
Backstop Commitment Percentage – Unsubscribed Shares

Schedule 3
Notice Addresses for Commitment Parties

Schedule 4
Fully Diluted Capital Stock of Reorganized Parker

Schedule 5
Milestones

Exhibit A
Joinder Agreement

Exhibit B
Transfer Agreement







iv



--------------------------------------------------------------------------------








AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT
THIS AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT (this “Agreement”),
dated as of January 28, 2019, is made by and among Parker Drilling Company, a
Delaware corporation (as a debtor in possession or a reorganized debtor, as
applicable, the “Company”), and the parties set forth on the signature pages
hereto (each referred to herein, individually, as a “Commitment Party” and,
collectively, as the “Commitment Parties”), on the other hand. The Company and
each Commitment Party signatory hereto is referred to herein, individually, as a
“Party” and, collectively, as the “Parties”. Unless otherwise specified herein,
all capitalized terms used and not defined herein shall have the meanings
ascribed to them in that certain Restructuring Support Agreement, dated as of
December 12, 2018, by and among the Company, each of the other Company Parties
(as defined in the RSA) party thereto, and the Consenting Stakeholders (as
defined in the RSA) party thereto (such agreement, together with all exhibits,
term sheets, schedules and annexes thereto, as amended, restated or otherwise
modified pursuant to the terms thereof, the “RSA”) or if not defined therein,
then shall have the meanings ascribed to them in the Restructuring Term Sheet
attached as Exhibit A to the RSA.
RECITALS
WHEREAS, the Debtors and the Commitment Parties other than Saba have entered
into the RSA (simultaneously with the execution of the Original Agreement),
which provides for the restructuring of the Debtors’ capital structure and
financial obligations pursuant to a “prearranged” plan of reorganization to be
filed in the Chapter 11 Cases, implementing the terms and conditions of the
Restructuring Transactions, including the terms and conditions set forth in the
Restructuring Term Sheet attached as Exhibit A to the RSA;
WHEREAS, Saba has executed a joinder agreement to the RSA (simultaneously with
the execution of this Agreement);
WHEREAS, the Debtors have filed with the Bankruptcy Court, in accordance with
the terms of the RSA, a motion seeking entry of the Disclosure Statement Order
and plan to file, in accordance with the terms of the RSA, a brief in support of
the Confirmation Order;
WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, the Company will issue the Subscription Rights (as
defined below) and conduct a rights offering in which, among other things, the
Company will offer to holders of Unsecured Notes, holders of Existing Common
Stock, holders of Existing Preferred Stock and the Commitment Parties (on
account of their status as holders of Unsecured Notes, Existing Common Stock and
Existing Preferred Stock, as applicable) the right to participate (based on such
holders’ Subscription Rights) in a rights offering to purchase New Common Stock
to be issued by Reorganized Parker for an aggregate of $95,000,000 of cash for
41.9241% of post-Closing New


1


    

--------------------------------------------------------------------------------







Common Stock (subject to dilution by New Common Stock issued in connection with
the Management Incentive Plan and the exercise of the New Warrants) (the “Rights
Offering”), as set forth on Schedule 4;
WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed that it shall purchase (on a several and not joint
basis) its Backstop Commitment Percentage of the Unsubscribed Shares, if any;
WHEREAS, the Parties (other than Saba) entered into the Backstop Commitment
Agreement, dated as of December 12, 2018 (the “Original Agreement”); and
WHEREAS, (x) the Parties party to the Original Agreement desire (and have agreed
pursuant to Section 10.7 of the Original Agreement to amend and restate the
Original Agreement) and (y) Saba desires, to enter into this Agreement pursuant
to which, among other things, Saba shall become a Commitment Party, in each
case, on the terms and conditions as set forth herein.
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings set forth below:
“Advance Payment Surplus” has the meaning set forth in Section 3.3(c).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, however, that for purposes of this Agreement, no
Commitment Party shall be deemed an Affiliate of the Company or any of its
Subsidiaries. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.
“Affiliated Fund” has the meaning set forth in Section 2.6(b).


2


    

--------------------------------------------------------------------------------







“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Akin Advance Payment” has the meaning set forth in Section 3.3(b).
“Alternative Restructuring Proposal” has the meaning ascribed to such term in
the RSA.
“Amendment Fee” has the meaning set forth in Section 3.4.
“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws, and “Antitrust
Authority” means any of them.
“Antitrust Laws” mean the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and any other Law governing agreements in restraint of
trade, monopolization, pre-merger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct.
“Applicable Consent” has the meaning set forth in Section 4.3.
“Approval Obligations” means the obligations of the Company and the other
Debtors under this Agreement and the Approval Order.
“Approval Order” means an order of the Bankruptcy Court approving the Debtors’
entry into this Agreement, which may be the Confirmation Order.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of December 31, 2016 and December 31, 2017,
and the related consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows of the Company and its Subsidiaries,
including the notes thereto, for the twelve (12) month periods ending December
31, 2016 and December 31, 2017, respectively.
“Available Shares” means the Unsubscribed Shares that any Commitment Party fails
to purchase as a result of a Commitment Party Default by such Commitment Party.
“Backstop Commitment” has the meaning set forth in Section 2.2.
“Backstop Commitment Percentage” means, with respect to any Commitment Party,
the percentage set forth opposite such Commitment Party’s name as follows (as
such Schedule 1, or Schedule 2, may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement):


3


    

--------------------------------------------------------------------------------







(i)    with respect to the Put Option Cash Premium and the Put Option Equity
Premium, as set forth on Schedule 1; and
(ii)    with respect to all Unsubscribed Shares, as set forth on Schedule 2.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, if applicable, together with all amendments and modifications thereto
subsequently made applicable to the Chapter 11 Cases.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and any successor statute.
“Closing” has the meaning set forth in Section 2.5(a).
“Closing Date” has the meaning set forth in Section 2.5(a).
“Code” means the Internal Revenue Code of 1986.
“Commitment Party” has the meaning set forth in the introductory paragraph
hereto and each permitted transferee of any Backstop Commitment pursuant to
Section 2.6.
“Commitment Party Default” means the failure by any Commitment Party to (a)
deliver and pay the aggregate Per Share Purchase Price for such Commitment
Party’s Backstop Commitment Percentage of any Unsubscribed Shares by the
Subscription Escrow Funding Date in accordance with Section 2.4(b) or (b)
exercise its Subscription Rights (i) pursuant to and in accordance with the Plan
and (ii) as required by Section 2.1(b).
“Commitment Party Replacement” has the meaning set forth in Section 2.3(a).
“Commitment Party Replacement Period” has the meaning set forth in Section
2.3(a).
“Company” has the meaning set forth in the introductory paragraph hereto.
“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.
“Confirmation Order” shall have the meaning ascribed to such term in the RSA.


4


    

--------------------------------------------------------------------------------







“Contract” means any legally binding agreement, contract or instrument,
including any loan, note, bond, mortgage, indenture, guarantee, deed of trust,
license, franchise, commitment, lease, franchise agreement, letter of intent,
memorandum of understanding or other enforceable arrangement or obligation, and
any amendments thereto, whether written or oral, but excluding the Plan.
“Defaulting Commitment Party” means, at any time, any Commitment Party that
caused a Commitment Party Default that is continuing at such time.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions (which, as
of the date of this Agreement, includes only Crimea, Cuba, Iran, Syria, and
North Korea).
“DIP Facility” has the meaning ascribed to such term in the RSA.
“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any Property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established by the Company or any of its
Subsidiaries or, with respect to any such plan that is subject to Section 412 or
403 of the Code or Section 302 or 303 or Title IV of ERISA, any ERISA Affiliate.
“Environmental Law” means any applicable international, regional, Federal,
state, foreign or local law, treaties, directives, protocols, codes, standards,
rules, regulations and rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any Order, to the extent binding on the Company or any of its
Subsidiaries, relating to the environment (including ambient air, surface water,
ground water, navigable waters, waters of the contiguous zone, coastal water,
ocean waters and international waters), and/or Hazardous Materials, including
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. § 9601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; Regulation (EC) No 1907/2006 of the
European Parliament and of the Council of 18 December 2006 concerning the
Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH);
and any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


5


    

--------------------------------------------------------------------------------







“Equity Interests” means with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Company or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of an Employee Benefit Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
“Exit Facility” has the meaning ascribed to such term in the RSA.
“Expense Reimbursement” has the meaning set forth in Section 3.3(a).
“Filing Party” has the meaning set forth in Section 6.9(b).
“Final Order” means an order or judgment of the Bankruptcy Court (or any other
court of competent jurisdiction) entered by the Clerk of the Bankruptcy Court
(or such other court) on the docket in the Chapter 11 Cases (or the docket of
such other court), which has not been modified, amended, reversed, vacated or
stayed and as to which (A) the time to appeal, petition for certiorari, or move
for a new trial, stay, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, stay, reargument or
rehearing shall then be pending or (B) if an appeal, writ of certiorari, new
trial, stay, reargument or rehearing thereof has


6


    

--------------------------------------------------------------------------------







been sought, such order or judgment of the Bankruptcy Court (or other court of
competent jurisdiction) shall have been affirmed by the highest court to which
such order was appealed, or certiorari shall have been denied, or a new trial,
stay, reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition
for certiorari or move for a new trial, stay, reargument or rehearing shall have
expired, as a result of which such order shall have become final in accordance
with Rule 8002 of the Federal Rules of Bankruptcy Procedure; provided that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Federal Rules of Bankruptcy Procedure, may be
filed relating to such order, shall not cause an order not to be a Final Order.
“Foreign Benefit Plan” has the meaning set forth in Section 4.13(d).
“Foreign Government Scheme or Arrangement” has the meaning set forth in Section
4.13(d).
“Funding Notice” has the meaning set forth in Section 2.4(a).


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof); excluding, however, any Person
engaged in the oil and gas extraction or services business that is owned in
whole or in part by any such U.S. or non-U.S. international, regional, federal,
state, municipal or local governmental, judicial, administrative, legislative or
regulatory authority, entity, instrumentality, agency, department, commission,
court, or tribunal of competent jurisdiction (including any branch, department
or official thereof).
“Hazardous Materials” means: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” under any applicable Environmental
Law; and (c) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Entity under Environmental
Laws due to its dangerous or deleterious properties.


7


    

--------------------------------------------------------------------------------







“Houlihan” has the meaning set forth in Section 3.3(a).
“Houlihan Advance Payment” has the meaning set forth in Section 3.3(b).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.
“Indemnified Claim” has the meaning set forth in Section 8.2.
“Indemnified Person” has the meaning set forth in Section 8.1.
“Indemnifying Party” has the meaning set forth in Section 8.1.
“Initial Commitment Parties” means those Commitment Parties who executed the
Original Agreement on December 12, 2018.
“Initial Consenting Stakeholders” means those Consenting Stakeholders who
executed the RSA on December 12, 2018.
“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (a) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (b) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (c) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
online, advertising and promotional materials, mobile and social media content
and documentation), (d) trade secrets and confidential or proprietary
information or content, and (e) all registrations, applications, renewals,
re-issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.
“IRS” means the United States Internal Revenue Service.
“Joint Filing Party” has the meaning set forth in Section 6.9(c).
“Knowledge of the Company” means the actual knowledge, after a reasonable
inquiry of their direct reports, of the chief executive officer, chief financial
officer and chief compliance officer.
“Legal Proceedings” means any legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings.


8


    

--------------------------------------------------------------------------------







“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Losses” has the meaning set forth in Section 8.1.
“Material Adverse Effect” means any Event which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries (or Reorganized Parker and its Subsidiaries), taken as a whole,
or (b) the ability of the Company and its Subsidiaries (or Reorganized Parker
and its Subsidiaries), taken as a whole, to perform their obligations under, or
to consummate the transactions contemplated by, the Definitive Documents,
including the Rights Offering, in each case, except to the extent such Event
results from, arises out of, or is attributable to, the following (either alone
or in combination): (i) any change after the date hereof in global, national or
regional political conditions (including hostilities, acts of war, sabotage,
terrorism or military actions, or any escalation or material worsening of any
such hostilities, acts of war, sabotage, terrorism or military actions existing
or underway) or in the general business, market, financial or economic
conditions affecting the industries, regions and markets in which the Company
and its Subsidiaries operate, including any change in the United States or
applicable foreign economies or securities, commodities or financial markets, or
force majeure events or “acts of God”; (ii) any changes after the date hereof in
applicable Law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement or performance of this Agreement or the other
Definitive Documents or the transactions contemplated hereby or thereby
(including any act or omission of the Company and its Subsidiaries expressly
required or prohibited, as applicable, by this Agreement or consented to or
required by the Requisite Commitment Parties in writing); (iv) the filing or
pendency of the Chapter 11 Cases; (v) changes in the market price or trading
volume of the claims or equity or debt securities of the Company and its
Subsidiaries (but not the underlying facts giving rise to such changes unless
such facts are otherwise excluded pursuant to the clauses contained in this
definition); (vi) the departure of officers or directors of any of the Company
or its Subsidiaries (but not the underlying facts giving rise to such departure
unless such facts are otherwise excluded pursuant to the clauses contained in
this definition); (vii) declarations of national emergencies in the United
States or natural disasters in the United States; (viii) any matters expressly
disclosed in the Disclosure Statement or the Company Disclosure Schedule as
delivered on the date hereof; or (ix) the occurrence of a Commitment Party
Default; provided, however, that the exceptions set forth in clauses (i) and
(ii) shall not apply to the extent that such Event is disproportionately adverse
to the Company and


9


    

--------------------------------------------------------------------------------







its Subsidiaries, taken as a whole, as compared to other companies in the
industries in which the Company and its Subsidiaries operate.
“Material Contracts” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which the Company or any of its Subsidiaries is a party.
“Maximum Saba Expense Reimbursement” has the meaning set forth in Section
3.3(f).
“Milestones” means those certain milestones set forth in Schedule 5 attached
hereto.
“Money Laundering Laws” has the meaning set forth in Section 4.22.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“New Common Stock” means the common stock of Reorganized Parker.
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
“Original Agreement” has the meaning set forth in the recitals hereto.
“Party” has the meaning set forth in the introductory paragraph hereto.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five years.
“Permitted Liens” means (a) Liens for Taxes that (i) are not due and payable,
(ii) are being contested in good faith by appropriate proceedings or for which
adequate reserves have been made with respect thereto or (iii) the nonpayment of
which is permitted by the Bankruptcy


10


    

--------------------------------------------------------------------------------







Code; (b) landlord’s, operator’s, vendors’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other similar Liens for labor,
materials or supplies or other like Liens arising by operation of law in the
ordinary course of business provided with respect to any Property incurred in
the ordinary course of business consistent with past practice and as otherwise
not prohibited under this Agreement, for amounts that are not more than sixty
(60) days delinquent and that do not materially detract from the value of, or
materially impair the use of, any of the Real Property or personal property of
the Company and its Subsidiaries (taken as a whole), or, if for amounts that do
materially detract from the value of, or materially impair the use of, any of
the Real Property or personal property of the Company and its Subsidiaries
(taken as a whole), if such Lien is being contested in good faith by appropriate
proceedings and for which adequate reserves have been made with respect thereto;
(c) zoning, building codes and other land use Laws regulating the use or
occupancy of any Real Property or the activities conducted thereon that are
imposed by any Governmental Entity having jurisdiction over such Real Property;
provided, that no such zoning, building codes and other land use Laws prohibit
the use or occupancy of such Real Property; (d) easements, covenants,
conditions, minor encroachments, restrictions on transfer and other similar
matters affecting title to any Real Property (including any title retention
agreement) and other title defects and encumbrances that do not or would not
materially impair the ownership, use or occupancy of such Real Property or the
operation of the business of the Company and its Subsidiaries; (e) Liens granted
under any Contracts, to the extent the same are ordinary and customary in the
business of the Company and its Subsidiaries and do not or would not materially
impair the ownership, use or occupancy of any Real Property or the operation of
the Company and its Subsidiaries’ business and which are for claims not more
than sixty (60) days delinquent or, if such claim does materially impair such
ownership, use, occupancy or operation and are for obligations that are more
than sixty (60) days delinquent, are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made with
respect thereto; (f) from and after the occurrence of the Effective Date, Liens
granted in connection with the DIP Facility and the Exit Facility; (g) mortgages
on a lessor’s interest in a lease or sublease; provided, that no foreclosure
proceedings have been duly filed (unless, in such case, such mortgage has been
subordinated to the applicable lease); (h) Liens that, pursuant to the Plan and
the Confirmation Order, will be discharged and released on the Effective Date;
and (i) any Liens set forth on Section 1.1(a) of the Company Disclosure
Schedule.
“Per Share Purchase Price” means a price per share of New Common Stock to result
in the Rights Offering realizing aggregate proceeds of $95,000,000, calculated
as set forth in the Rights Offering Procedures.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.


11


    

--------------------------------------------------------------------------------







“Post-Closing Expenses” has the meaning set forth in Section 3.3(c).
“Pre-Closing Period” has the meaning set forth in Section 6.2.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, the Existing Interests.
“Put Election” has the meaning set forth in Section 2.2.
“Put Option” has the meaning set forth in Section 2.2.
“Put Option Cash Premium” has the meaning set forth in Section 3.1.
“Put Option Equity Premium” has the meaning set forth in Section 3.2(b).
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.
“Reasonable Approvals” has the meaning set forth in Section 4.3.
“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.
“Related Purchaser” has the meaning set forth in Section 2.6(a).
“Replacing Commitment Parties” has the meaning set forth in Section 2.3(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.
“Required Rights” has the meaning set forth in Section 2.1.


12


    

--------------------------------------------------------------------------------







“Requirement of Law” means as to any Person, any Law applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.
“Requisite Commitment Parties” means the Required Consenting Stakeholders (as
defined in the RSA).
“Rights Offering” has the meaning set forth in the recitals hereto.
“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Per Share Purchase Price.
“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.
“Rights Offering Shares” means, collectively, the shares of New Common Stock
issued in the Rights Offering.
“Rights Offering Subscription Agent” means a subscription agent appointed by the
Company and satisfactory to the Requisite Commitment Parties.
“RSA” has the meaning set forth in the introductory paragraph hereto.
“Saba” means Saba Capital Management, L.P., and its affiliated funds that are
managed or advised by Saba Capital Management, L.P.
“Sanctions” means any sanctions administered or enforced by the United States
government (including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control or the U.S. Department of State), the United
Nations Security Council, the European Union or Her Majesty’s Treasury or other
applicable jurisdictions.
“Significant Subsidiaries” has the meaning set forth in Section 4.1.
“Subscription Escrow Account” has the meaning set forth in Section 2.4(a).
“Subscription Escrow Agreement” has the meaning set forth in Section 2.4(b).
“Subscription Escrow Funding Date” has the meaning set forth in Section 2.4(b).
“Subscription Rights” means, collectively, (i) the rights of holders of
Unsecured Notes to purchase up to approximately 63.1579% of the New Common Stock
offered in the Rights Offering (on a pro rata basis based on such holder’s
percentage holdings of Unsecured Notes), (ii)


13


    

--------------------------------------------------------------------------------







the rights of holders of Existing Common Stock to purchase up to approximately
22.1053% of the New Common Stock offered in the Rights Offering (on a pro rata
basis based on such holder’s percentage holdings of Existing Common Stock), and
(iii) the rights of holders of Existing Preferred Stock to purchase up to
approximately 14.7368% of the New Common Stock offered in the Rights Offering
(on a pro rata basis based on such holder’s percentage holdings of Existing
Preferred Stock).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.
“Taxes” means all taxes, assessments, duties, or levies or other similar
mandatory charges paid to a Governmental Entity, including all federal, state,
local, non-U.S. and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, property, sales, use, value-added, occupation,
excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes (whether payable directly or by withholding and
whether or not requiring the filing of a return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and
shall include any liability for such amounts as a result of being a member of a
combined, consolidated, unitary or affiliated group.
“Ultimate Purchaser” has the meaning set forth in Section 2.6(b).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by the Rights Offering Participants in accordance with the Rights
Offering Procedures and the Plan.
“willful or intentional breach” has the meaning set forth in Section 9.2(a).
Section 1.2    Construction. In this Agreement, unless the context otherwise
requires:
(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;


14


    

--------------------------------------------------------------------------------







(b)    the descriptive headings of the Articles and Sections of this Agreement
are inserted for convenience only, do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this Agreement;
(c)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (.pdf), facsimile transmission or comparable
means of communication;
(d)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(e)    the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;
(f)    the term this “Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
(g)    “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
(h)    references to “day” or “days” are to calendar days;
(i)    references to “the date hereof” means the date of this Agreement;
(j)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect on the date of this
Agreement; and
(k)    references to “dollars” or “$” are to United States of America dollars.
ARTICLE II    

BACKSTOP COMMITMENT
Section 2.1    The Rights Offering; Subscription Rights. On and subject to the
terms and conditions hereof, including entry of the Disclosure Statement Order
and the Approval Order by the Bankruptcy Court, (a) the Company, on behalf of
Reorganized Parker, shall conduct the Rights Offering pursuant to and in
accordance with this Agreement, the Rights Offering Procedures,


15


    

--------------------------------------------------------------------------------







and the Plan and (b) each Commitment Party shall exercise or cause to be
exercised all Subscription Rights issued in respect of all 2020 Notes Claims,
2022 Notes Claims and Existing Interests held by such Commitment Party or its
Affiliates as of the date of the Original Agreement or, with respect to Saba or
its Affiliates only, all 2020 Notes Claims, 2022 Notes Claims and Existing
Interests held as of the close of business on January 23, 2019 (assuming all
unsettled trades outstanding as of such time with respect to the Unsecured Notes
have settled, regardless of whether such trades have in fact settled) and set
forth on Schedule 6 hereto, or with respect to any Commitment Party who signs a
joinder agreement in the form set forth on Exhibit A, shall exercise or cause to
be exercised all Subscription Rights held by such Commitment Party or its
Affiliates as of the date of execution of such joinder agreement (the “Required
Rights”). If requested by the Requisite Commitment Parties from time to time
prior to the Rights Offering Expiration Time (and any extensions thereto), the
Company shall use commercially reasonable efforts to notify, or cause the Rights
Offering Subscription Agent to notify, within two (2) Business Days of receipt
of such request by the Company, the Commitment Parties of the aggregate number
of Subscription Rights known by the Company or the Rights Offering Subscription
Agent to have been exercised pursuant to the Rights Offering as of the most
recent practicable time before such request. The Rights Offering Shares and the
shares of New Common Stock in respect of the Put Option Equity Premium will be
made in reliance on the exemption from registration pursuant to Section 1145 of
the Bankruptcy Code. The Unsubscribed Shares will be issued pursuant to the
exemption from registration under Section 4(a)(2) of the Securities Act or
Regulation D promulgated thereunder.
Section 2.2    The Backstop Commitment. On and subject to the terms and
conditions hereof, including entry of the Approval Order, each Commitment Party
hereby grants to the Company an option (collectively, the “Put Option”) to
require such Commitment Party to purchase Unsubscribed Shares on the Closing
Date subject to the terms and conditions of this Agreement. Upon the exercise of
the Put Option, each Commitment Party agrees, severally and not jointly, to
purchase, and the Company agrees to sell to such Commitment Party, on the
Closing Date, the number of Unsubscribed Shares equal to (a) such Commitment
Party’s Backstop Commitment Percentage multiplied by (b) the aggregate number of
Unsubscribed Shares (provided, that, for the avoidance of doubt, such applicable
portion of Unsubscribed Shares shall be multiplied by the applicable Backstop
Commitment Percentage for such Commitment Party set forth on Schedule 2, subject
to any restrictions set forth thereon), rounded among the Commitment Parties
solely to avoid fractional shares as the Commitment Parties may determine in
their sole discretion (provided, that in no event shall such rounding reduce the
aggregate commitment of the Commitment Parties). The obligations of the
Commitment Parties to purchase Unsubscribed Shares as described in this Section
2.2 shall be referred to as the “Backstop Commitment”. The Company may exercise
the Put Option by delivery to each Commitment Party of a written put election
notice (the “Put Election”); provided, however, that the Put Option shall
automatically and irrevocably be deemed to have been exercised by the Company,
without the need for delivery of a written notice or the


16


    

--------------------------------------------------------------------------------







taking of any further action by the Company or any other Person. The purchase
price payable by each Commitment Party in respect of each Unsubscribed Share
that such Commitment Party is obligated to purchase under its Backstop
Commitment shall be the Per Share Purchase Price.
Section 2.3    Commitment Party Default.
(a)    Upon the occurrence of a Commitment Party Default, the Commitment Parties
(other than any Defaulting Commitment Party) shall have the right, but not the
obligation, within five (5) Business Days after receipt of written notice from
the Company to all Commitment Parties of such Commitment Party Default, which
notice shall be given promptly following the occurrence of such Commitment Party
Default and to all Commitment Parties substantially concurrently (such five (5)
Business Day period, the “Commitment Party Replacement Period”), to make
arrangements for one or more of the Commitment Parties (other than the
Defaulting Commitment Party) to purchase all or any portion of the Available
Shares (such purchase, a “Commitment Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based
upon the applicable Backstop Commitment Percentage of any such Commitment
Parties or as may otherwise be agreed upon by all of the Commitment Parties
electing to purchase all or any portion of the Available Shares (such Commitment
Parties, the “Replacing Commitment Parties”); provided, however, that,
notwithstanding the foregoing, the Outside Date shall not be extended
automatically as a result of the existence of a Commitment Party Replacement
Period and the Commitment Party Replacement Period shall expire on or before the
Outside Date.
(b)    In the event that any Commitment Parties do not elect to purchase all
Available Shares available for purchase pursuant to Section 2.3(a), the Company
may, in its sole discretion, elect to utilize the Cover Transaction Period to
consummate a Cover Transaction. As used herein, “Cover Transaction” means a
circumstance in which the Company, in its sole discretion, arranges for the sale
of all or any portion of the Available Shares to any other Person, on terms and
conditions substantially similar to the Backstop Commitment and the other terms
and conditions applicable to the Commitment Parties in their obligation to
purchase Unsubscribed Shares pursuant to this Agreement, during the Cover
Transaction Period, and “Cover Transaction Period” means the ten (10) Business
Day period following expiration of the Commitment Party Replacement Period;
provided, however, that, notwithstanding the foregoing, the Outside Date shall
not be extended automatically as a result of the existence of a Cover
Transaction Period and the Cover Transaction Period shall expire on or before
the Outside Date. For the avoidance of doubt, the Company’s election to pursue a
Cover Transaction, whether or not consummated, shall not relieve any Commitment
Party of its obligation to fulfill its Backstop Commitment.
(c)    Any such Available Shares purchased by a Replacing Commitment Party (and
any commitment and applicable aggregate Per Share Purchase Price associated
therewith) shall


17


    

--------------------------------------------------------------------------------







be included, among other things, in the determination of (x) the Unsubscribed
Shares of such Replacing Commitment Party for all purposes hereunder, and
(y) the Backstop Commitment Percentage of such Replacing Commitment Party for
purposes of Section 2.3(d), Section 2.4(b), and Section 3.1.
(d)    If a Commitment Party is a Defaulting Commitment Party, it shall not be
entitled to, and shall be deemed to have irrevocably forfeited its rights to (i)
purchase or otherwise receive any of the Unsubscribed Shares and (ii) receive,
any of the Put Option Equity Premium hereunder, and the Replacing Commitment
Parties shall instead be entitled to such Put Option Equity Premium ratably in
proportion to their respective Commitment Party Replacement (so long as such
Defaulting Commitment Party is not Saba).
(e)    If an Initial Commitment Party becomes a Defaulting Commitment Party
after the date of this Agreement, it shall be obligated to repay its ratable
portion of the Put Option Cash Premium to the Replacing Commitment Parties
ratably in proportion to their respective Commitment Party Replacement.
(f)    No Commitment Party shall have any liability for the Backstop Commitment
of any other Commitment Party or for the failure of any other Commitment Party
to exercise its Subscription Rights. Nothing in this Agreement shall be deemed
to require a Commitment Party to purchase more than its Backstop Commitment
Percentage of the Unsubscribed Shares.
(g)    For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.2 but subject to Section 10.10, no provision of this
Agreement shall relieve any Defaulting Commitment Party from liability
hereunder, or limit the availability of the remedies set forth in Section 10.9,
in connection with any such Defaulting Commitment Party’s Commitment Party
Default.
Section 2.4    Subscription Escrow Account Funding.
(a)    Funding Notice. No later than the tenth (10th) Business Day following the
Rights Offering Expiration Time, the Company shall cause the Rights Offering
Subscription Agent to deliver to each Commitment Party in accordance with
Section 10.1(b) and Section 10.1(c) a written notice (the “Funding Notice”) of
(i) the number of Rights Offering Shares elected to be purchased by the Rights
Offering Participants and the aggregate Per Share Purchase Price therefor;
(ii) the aggregate number of Unsubscribed Shares, if any, and the aggregate Per
Share Purchase Price therefor; (iii) the aggregate number of Unsubscribed Shares
(based upon such Commitment Party’s Backstop Commitment Percentage) to be issued
and sold by Reorganized Parker to such Commitment Party and the aggregate Per
Share Purchase Price therefor; and (iv) the escrow account to which such
Commitment Party shall deliver and pay the aggregate Per Share Purchase Price
for such Commitment Party’s Backstop Commitment Percentage of the Unsubscribed
Shares (the


18


    

--------------------------------------------------------------------------------







“Subscription Escrow Account”). The Company shall direct the Rights Offering
Subscription Agent to promptly provide any written backup, information and
documentation relating to the information contained in the applicable Funding
Notice as any Commitment Party may reasonably request.
(b)    Subscription Escrow Account Funding. Notwithstanding any earlier
obligation contained in the Rights Offering Procedures, on the second (2nd)
Business Day before the Closing Date (such date, the “Subscription Escrow
Funding Date”), each Commitment Party shall deliver and pay an amount equal to
the sum of (i) the aggregate Per Share Purchase Price for such Commitment
Party’s Backstop Commitment Percentage of the Unsubscribed Shares, plus (ii) the
aggregate Per Share Purchase Price for the Rights Offering Shares pursuant to
such Commitment Party’s exercise of its Subscription Rights, by wire transfer in
immediately available funds in U.S. dollars into the Subscription Escrow Account
in satisfaction of such Commitment Party’s Backstop Commitment and its
obligations to fully exercise its Subscription Rights. The Subscription Escrow
Account shall be established with an escrow agent satisfactory to the Requisite
Commitment Parties and the Company pursuant to an escrow agreement in form and
substance reasonably acceptable to the Requisite Commitment Parties and the
Company (the “Subscription Escrow Agreement”). If (x) this Agreement is
terminated for any reason or (y) Closing has not occurred within four (4)
Business Days after the Subscription Escrow Funding Date, the funds held in the
Subscription Escrow Account shall be released, and each Commitment Party shall
receive from the Subscription Escrow Account the cash amount actually funded to
the Subscription Escrow Account by such Commitment Party, without any interest,
as soon as practicable thereafter.
Section 2.5    Closing.
(a)    Subject to Article VII unless otherwise mutually agreed in writing
between the Company and the Requisite Commitment Parties, the closing of the
Backstop Commitments (the “Closing”) shall take place at the offices of Kirkland
& Ellis LLP, 601 Lexington Avenue, New York, New York 10022, within three (3)
Business Days of the date on which all of the conditions set forth in
Article VII shall have been satisfied or waived in accordance with this
Agreement (other than conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions). The date
on which the Closing actually occurs shall be referred to herein as the “Closing
Date”, which, provided that all conditions set forth in Article VII shall have
been satisfied or waived in accordance with this Agreement, shall be the
Effective Date.
(b)    At the Closing, the funds held in the Subscription Escrow Account shall
be released and utilized as set forth in, and in accordance with, the Plan and
the Subscription Escrow Agreement.


19


    

--------------------------------------------------------------------------------







(c)    At the Closing, issuance of the Unsubscribed Shares and Available Shares,
if any, will be made by Reorganized Parker to each Commitment Party (or to its
designee in accordance with Section 2.6(a)) against payment of the aggregate Per
Share Purchase Price for the Unsubscribed Shares purchased by such Commitment
Party, in satisfaction of such Commitment Party’s Backstop Commitment, and
against payment of the aggregate Per Share Purchase Price for the Available
Shares purchased by such Commitment Party, if any. Unless a Commitment Party
requests delivery of a physical stock certificate, Reorganized Parker shall use
commercially reasonable efforts to cause the entry of any Unsubscribed Shares,
Available Shares, Rights Offering Shares and shares of New Common Stock in
respect of the Put Option Equity Premium to be delivered pursuant to this
Section 2.5(c) into the account of a Commitment Party pursuant to Reorganized
Parker’s book entry procedures and delivery to such Commitment Party of an
account statement reflecting the book entry of such Unsubscribed Shares,
Available Shares, Rights Offering Shares and shares of New Common Stock in
respect of the Put Option Equity Premium shall be deemed delivery of such
Unsubscribed Shares, Available Shares, Rights Offering Shares and shares of New
Common Stock in respect of the Put Option Equity Premium for purposes of this
Agreement, it being understood that such book entry procedures may be those of a
transfer agent acting on behalf of Reorganized Parker in such capacity, such
procedures and transfer agent being required to be reasonably satisfactory to
the Requisite Commitment Parties. Notwithstanding anything to the contrary in
this Agreement, all Unsubscribed Shares, Available Shares, Rights Offering
Shares and shares of New Common Stock in respect of the Put Option Equity
Premium will be delivered at the Closing and will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due
and payable (if any) in connection with such delivery duly paid by Reorganized
Parker.
Section 2.6    Designation and Assignment Rights.
(a)    Each Commitment Party shall have the right to designate by written notice
to the Company no later than two (2) Business Days prior to the Closing Date
that some or all of (w) the Unsubscribed Shares that it is obligated to purchase
hereunder, (x) the Available Shares, if any, (y) the Rights Offering Shares
pursuant to its exercise of the Subscription Rights, or (z) the shares of New
Common Stock to be issued in respect of the Put Option Equity Premium, in each
case, be issued in the name of, and delivered to, one or more of its Affiliates
or Affiliated Funds (other than any portfolio company of such Commitment Party
or its Affiliates) (each, a “Related Purchaser”) upon receipt by the Company of
payment therefor in accordance with the terms hereof, which notice of
designation shall (i) be addressed to the Company and signed by such Commitment
Party and each such Related Purchaser, (ii) specify the number of Unsubscribed
Shares, Rights Offering Shares or shares of New Common Stock to be issued in
respect of the Put Option Equity Premium to be delivered to or issued in the
name of such Related Purchaser and (iii) contain a confirmation by each such
Related Purchaser of the accuracy of the representations and warranties set
forth in Section 5.7 through Section 5.11 as applied to such Related Purchaser;
provided, however,


20


    

--------------------------------------------------------------------------------







that no such designation pursuant to this Section 2.6(a) shall relieve such
Commitment Party from its obligations under this Agreement.
(b)    Each Commitment Party shall have the right to Transfer all or any portion
of its Backstop Commitment only to (i) any investment fund the primary
investment advisor to which is such Commitment Party, the same investment
advisor or manager as such Commitment Party, or an Affiliate thereof (other than
any portfolio company) (an “Affiliated Fund”) or (ii) one or more special
purpose vehicles that are wholly-owned by one or more of such Commitment Party
and its Affiliated Funds, created for the purpose of holding such Backstop
Commitment or holding debt or equity of the Company and its Subsidiaries, and
with respect to which such Commitment Party either (A) has provided an adequate
equity support letter or a guarantee of such special purpose vehicle’s Backstop
Commitment, in form and substance reasonably acceptable to the Company or (B)
otherwise remains obligated to fund the Backstop Commitment to be transferred
until the consummation of the Plan; provided, however, that such special purpose
vehicle shall not be related to or Affiliated with any portfolio company of such
Commitment Party or any of its Affiliates or Affiliated Funds (other than solely
by virtue of its affiliation with such Commitment Party) and the equity of such
special purpose vehicle shall not be directly or indirectly transferable other
than to such Persons described in clauses (i) or (ii) of this Section 2.6(b),
and in such manner as such Commitment Party’s Backstop Commitment is
transferable pursuant to this Section 2.6(b) (each of the Persons referred to in
clauses (i) and (ii), an “Ultimate Purchaser”), and that, in each case, (1) the
Ultimate Purchaser provides a written agreement to the Company under which it
(w) confirms the accuracy of the representations set forth in Article V as
applied to such Ultimate Purchaser (x) agrees to purchase such portion of such
Commitment Party’s Backstop Commitment, (y) agrees to be fully bound by, and
subject to, this Agreement as a Commitment Party hereto pursuant to a joinder
agreement in the form set forth on Exhibit A attached hereto, and (z) agrees to
be bound by the RSA pursuant to a transfer agreement in the form set forth on
Exhibit B attached hereto, and (2) the transferring Commitment Party and
Ultimate Purchaser shall have duly executed and delivered to the Company written
notice of such Transfer; provided, further, that no sale or Transfer pursuant to
this Section 2.6(b) shall relieve such Commitment Party from its obligations
under this Agreement. Other than as set forth in this Section 2.6(b), no
Commitment Party shall be permitted to Transfer all or any portion of its
Backstop Commitment without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed (it being
understood that it would be unreasonable for the Company to withhold its consent
to any such Transfer if (i) the transferee is another Commitment Party or an
Affiliate of another Commitment Party (other than any portfolio company), or
(ii) the transferee has the financial wherewithal to fulfill its obligations
with respect to the Backstop Commitment to be transferred, as determined in the
Company’s reasonable opinion after request by the Company to the transferee, and
prompt delivery to the Company by the transferee, of proof of such financial
wherewithal, and, in the case of clauses (i) and (ii), such transferee provides
a written agreement to the Company under which it (w) confirms


21


    

--------------------------------------------------------------------------------







the accuracy of the representations set forth in Article V as applied to such
transferee, (x) agrees to purchase such portion of such Commitment Party’s
Backstop Commitment, (y) agrees to be fully bound by, and subject to, this
Agreement as a Commitment Party hereto pursuant to a joinder agreement in the
form set forth on Exhibit A attached hereto, and (z) agrees to be bound by the
RSA pursuant to a transfer agreement in the form set forth on Exhibit B attached
hereto). Any Transfer of a Commitment Party’s obligations under this Agreement
made in violation of this paragraph shall be deemed null and void ab initio and
of no force or effect, regardless of any prior notice provided to the Debtors or
any Commitment Party, and shall not create any obligation or liability of any
Debtor or any other Commitment Party to the purported transferee.
(c)    Each Commitment Party, severally and not jointly, agrees that it will not
Transfer, at any time prior to the Closing Date or the earlier termination of
this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Section 2.3,
Section 2.6(a), and Section 2.6(b) of this Agreement. After the Closing Date,
nothing in this Agreement shall limit or restrict in any way the ability of any
Commitment Party (or any permitted transferee thereof) to Transfer any of its
Unsubscribed Shares, Rights Offering Shares or any interest therein; provided,
however, that any such Transfer shall be made pursuant to an effective
registration statement under the Securities Act or an exemption from the
registration requirements thereunder and pursuant to applicable securities laws.
Section 2.7    No Financial Accommodation Agreement. The Parties hereby
acknowledge, covenant, and agree that: (i) this Agreement does not, and shall
not, constitute a “financial accommodation agreement” that cannot be assumed
under Section 365(c)(2) of the Bankruptcy Code and the Parties hereby agree that
they shall not take a position to the contrary in the Bankruptcy Court or any
other court of competent jurisdiction and (ii) the Commitment Parties, alone or
in combination, will not initiate, or assert in, any litigation or other legal
proceeding that this Section 2.7 is illegal, invalid or unenforceable, in whole
or in part, or that this Agreement does or may constitute a “financial
accommodation agreement” under Section 365(c)(2) of the Bankruptcy Code.


ARTICLE III    

PUT OPTION CASH PREMIUM; PUT OPTION EQUITY PREMIUM; EXPENSE REIMBURSEMENT
Section 3.1    Put Option Cash Premium. Subject to Section 3.2, as consideration
for the Put Option, the Backstop Commitment and the other agreements of the
Initial Commitment Parties in this Agreement, the Company has paid or caused to
be paid on or prior to the execution of the Original Agreement, an aggregate
premium equal to $7,600,000.00, which premium has been


22


    

--------------------------------------------------------------------------------







paid in cash to the Initial Commitment Parties or their designees based upon
their Backstop Commitment Percentages set forth on Schedule 1 (the “Put Option
Cash Premium”). The Put Option Cash Premium is and has been fully earned,
nonrefundable and non-avoidable, and has been paid by the Company, free and
clear of any withholding or deduction for any applicable Taxes or any other
claim, setoff, or reserve. The Put Option Cash Premium has been paid
irrespective of the amount of Unsubscribed Shares (if any) actually existing or
purchased. The provisions for the payment of the Put Option Cash Premium,
Amendment Fee and Expense Reimbursement, and the indemnification provided
herein, are an integral part of the transactions contemplated by this Agreement
and without these provisions the Commitment Parties would not have entered into
this Agreement.
Section 3.2    Return of Put Option Cash Premium; Put Option Equity Premium.
(a)    The applicable Commitment Parties (other than Saba) hereby acknowledge
and agree that the Put Option Cash Premium shall be returned and repaid to the
Company only (i) if this Agreement is properly terminated by the Commitment
Parties solely pursuant to (x) Section 9.1(b)(iii) or (y) Section 9.1(d) if and
only if, at such time, (1) the only condition to the obligations of the
Commitment Parties in Section 7.1 remaining to be satisfied is that the
Confirmation Order has been entered by the Bankruptcy Court but it has not
become a Final Order as set forth in Section 7.1(d), (2) no Commitment Party, to
the extent applicable, has waived the condition in Section 7.1(d), and (3)
solely due to the failure to waive the condition in Section 7.1(d), the Outside
Date has not occurred, or (ii) if this Agreement is properly terminated by the
Company pursuant to Section 9.1(c)(ii), in each case in respect of the foregoing
clauses (i) and (ii) in this Section 3.2(a), in cash within two (2) Business
Days following such proper termination, and (iii) in connection with the Closing
pursuant to the terms of Section 3.2(b).
(b)    In connection with, and conditional upon the occurrence of, the Closing,
and subject to the entry of the Approval Order, the applicable Commitment
Parties (other than Saba) shall return and repay the full Put Option Cash
Premium to the Company in exchange for, as consideration for the Put Option, the
Backstop Commitment and the other agreements of the Commitment Parties in this
Agreement, their ratable share, based on the Commitment Parties’ respective
Backstop Commitment Percentages set forth on Schedule 1 on the date of such
payment, of 3.3539% of the New Common Stock, without any need for further
payment for such New Common Stock by the applicable Commitment Parties (such New
Common Stock, the “Put Option Equity Premium”), to be issued by Reorganized
Parker (subject to dilution by New Common Stock issued in connection with the
Management Incentive Plan and the exercise of the New Warrants) (as set forth on
Schedule 4); provided, however, that the aggregate Put Option Equity Premium
payable pursuant to this Section 3.2 shall be reduced ratably upon a Commitment
Party Default based on the Backstop Commitment Percentage set forth on Schedule
1 of the Defaulting Commitment Party; provided, further, that, if a Commitment
Party Replacement sufficient to cure all or a portion of the


23


    

--------------------------------------------------------------------------------







Commitment Party Default occurs within the Commitment Party Replacement Period,
the Put Option Equity Premium shall only be ratably reduced to the extent of the
uncured Commitment Party Default, and such amount that would have otherwise been
reduced shall be paid to the Replacing Commitment Parties; provided, further,
that, the obligation to repay the Put Option Cash Premium as set forth in this
Section 3.2(b) shall be several and not joint and not joint and several.
(c)    The Parties agree to treat the Put Option Cash Premium and the Put Option
Equity Premium as “option premium” for U.S. federal income Tax purposes and to
not take any action inconsistent therewith unless otherwise required by a final
determination to the contrary within the meaning of Section 1313(a) of the Code.
Section 3.3    Expense Reimbursement. (a) Subject to entry of the Approval
Order, until the earlier to occur of (i) the Closing and (ii) the termination of
this Agreement in accordance with its terms, regardless of whether the
Restructuring Transactions are consummated, the Company agrees to pay (without
duplication, and to the extent not otherwise paid pursuant to Section 14.22 of
the RSA) in cash all reasonable and documented fees, costs and expenses (whether
incurred before or after execution of this Agreement) of (a) Akin Gump, as
counsel to the Initial Commitment Parties and the Initial Consenting
Stakeholders, (b) any local counsel to the Initial Commitment Parties and the
Initial Consenting Stakeholders, (c) Houlihan Lokey Capital, Inc. (“Houlihan”),
as financial advisor to the Initial Commitment Parties and the Initial
Consenting Stakeholders, and (d) any consultants or other professionals retained
by the Initial Commitment Parties represented by Akin Gump in connection with
the Company Parties or the Restructuring Transactions with the consent of the
Company Parties (not to be unreasonably withheld), in each case, in accordance
with the engagement letters of such consultant or professional signed by the
Company Parties, including, without limitation, any success fees contemplated
therein, and in each case, without further order of, or application to, the
Bankruptcy Court by such consultants or professionals, as applicable (the
“Expense Reimbursement”).
(a)    Simultaneously with the execution of the Original Agreement, the Company
has paid (i) all reasonable and documented fees and expenses of Akin Gump
incurred or estimated to be incurred prior to and including the date thereof and
(ii) an amount equal to $3,000,000.00 to Akin Gump (the “Akin Advance Payment”)
and an amount equal to $450,000.00 to Houlihan (the “Houlihan Advance Payment”)
and such amounts shall be considered as advance payments.
(b)    If, as of the earlier of the Closing or the termination of this Agreement
in accordance with Article IX, as applicable, and after the application of the
Akin Advance Payment or the Houlihan Advance Payment, as applicable, to fees and
expenses of Akin Gump and/or Houlihan included in the Expense Reimbursement,
there remain outstanding amounts in the Akin Advance Payment or the Houlihan
Advance Payment, as applicable (any such amount the “Advance Payment Surplus”),
then Akin Gump and/or Houlihan, as applicable, shall repay their portion (if


24


    

--------------------------------------------------------------------------------







any) of the Advance Payment Surplus to the Company either within ten (10) days
of Closing or within ten (10) days following the termination of this Agreement
in accordance with Article IX, as applicable; provided, that, in the event
Closing occurs, the “Expense Reimbursement” shall also include (for all purposes
including determination of the existence of an Advance Payment Surplus) all fees
and expenses reasonably expected to be incurred by Akin Gump and/or Houlihan, as
applicable, related to the Restructuring Transactions following Closing (such
portion of the Expense Reimbursement in such scenario, the “Post-Closing
Expenses”), which shall be paid in connection with Closing as an advance
payment.
(c)    Any Expense Reimbursement incurred by Akin Gump or Houlihan in excess of
the Akin Advance Payment or Houlihan Advance Payment (including for Post-Closing
Expenses), as applicable, and any other Expense Reimbursement due to any other
person, shall be due and payable by the Company contemporaneously with Closing
and subject to entry of the Approval Order and shall not be due and payable
prior thereto.
(d)    In addition, regardless of whether the Restructuring Transactions are
consummated but subject to entry of the Approval Order, the Company shall
promptly upon request reimburse each Initial Commitment Party in cash for all
reasonable and documented out-of-pocket costs or expenses (without limiting the
Company’s obligations pursuant to the other provisions of this Section 3.3,
which out-of-pocket costs or expenses shall not include any professional or
advisor fees of such Initial Commitment Party otherwise covered by this Section
3.3) incurred by such Initial Commitment Party in connection with this Agreement
or the Restructuring Transactions in connection with Closing.
(e)    If the Restructuring Transactions are consummated and Saba has not (i)
terminated this Agreement as to itself pursuant to Section 9.1(e), (ii)
terminated the RSA as to itself pursuant to Section 12.04 of the RSA, or (iii)
breached (other than an immaterial breach) or defaulted (other than an
immaterial default) on its obligations under this Agreement or the RSA (where
such breach or default is not timely cured within three (3) Business Days after
the Company provides written notice to Saba of such breach or default or, in any
event, prior to Closing), at Closing and subject to entry of the Approval Order
the Company agrees to pay in cash all reasonable and documented fees, costs and
expenses (whether incurred before or after execution of this Agreement) of any
consultants, counsel, financial advisors or other professionals retained by Saba
in connection with matters related to the Company; provided, however, that the
Company shall have no obligation to, and shall not, pay any such fees, costs and
expenses that exceed $650,000 in the aggregate (the “Maximum Saba Expense
Reimbursement”); provided, further, that, notwithstanding anything herein to the
contrary, the consultants, counsel, financial advisors and other professionals
retained by Saba shall only be entitled to reasonable and documented fees, costs
and expenses in connection with this Section 3.3(f) and not any other provision
of this Section 3.3 or Section 14.22 of the RSA.


25


    

--------------------------------------------------------------------------------







Section 3.4    Amendment Fee. In connection with the entry into this Agreement,
and conditional upon the occurrence of the Closing and entry of the Approval
Order, the Company shall pay or cause to be paid to Saba a fee of $350,000 in
cash (the “Amendment Fee”) at the Closing; provided, however, that the Company
shall have no obligation to, and shall not, pay the Amendment Fee if Saba has
(i) terminated the Agreement as to itself pursuant to Section 9.1(e), (ii)
terminated the RSA as to itself pursuant to Section 12.04 of the RSA, or (iii)
breached (other than an immaterial breach) or defaulted (other than an
immaterial default) on its obligations under this Agreement or the RSA, and such
breach or default is continuing and is not timely cured within three (3)
Business Days after the Company provides written notice to Saba of such breach
or default or, in any event, prior to Closing. The Amendment Fee will, when paid
at Closing, be fully earned, nonrefundable and non-avoidable. The Amendment Fee,
when paid at Closing, will be paid irrespective of the amount of Unsubscribed
Shares (if any) actually existing or purchased.


ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except (i) as set forth in the Company Disclosure Schedules; provided, that such
disclosure shall be made to Davis Polk, on behalf of Saba, on a confidential and
professionals’ eyes only basis, or (ii) as disclosed in the Company SEC
Documents filed with the SEC on or after December 31, 2017 and publicly
available on the SEC’s Electronic Data-Gathering, Analysis and Retrieval system
prior to the date hereof (excluding the exhibits, annexes and schedules thereto,
any disclosures contained in the “Forward-Looking Statements” or “Risk Factors”
sections thereof, or any other statements that are similarly predictive,
cautionary or forward looking in nature), the Company hereby represents and
warrants to the Commitment Parties (unless otherwise set forth herein, as of the
date of the Original Agreement, as of the date of this Agreement (with respect
to Section 4.1, Section 4.2, Section 4.3, and Section 4.4 only), and as of the
Closing Date) as set forth below.
Section 4.1    Existence; Compliance with Law. Except as set forth on Section
4.1 of the Company Disclosure Schedule, the Company and each of its Subsidiaries
set forth on Exhibit 21 to the Company’s Form 10-K for the fiscal year ended
December 31, 2017 (such Subsidiaries, the “Significant Subsidiaries”) (a) is
duly organized or formed, validly existing and, if applicable, in good standing
(or the equivalent thereof) under the Laws of the jurisdiction of its
organization or formation, (b) has the requisite power and authority (corporate
or otherwise) to own and operate its Property, to lease the Property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified and licensed and, as applicable, in good standing under the laws
of each jurisdiction where the conduct of its business, as currently conducted,
requires such qualification, except to the extent that the failure to be so
qualified would not reasonably be expected


26


    

--------------------------------------------------------------------------------







to have, individually or in the aggregate, a Material Adverse Effect and (d) is
in compliance with all Requirements of Law and its Governance Documents, except
to the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 4.2    Power; Enforceable Obligations. The Company and each of its
Subsidiaries that has entered into this Agreement (subject to entry of the
Approval Order) or any other Definitive Document, as applicable, has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and, subject to entry of the Confirmation Order, each
other Definitive Document to which it is a party and to perform its obligations
hereunder and thereunder. The Company and each of its Subsidiaries that has
entered into this Agreement (subject to entry of the Approval Order) or any
other Definitive Document, as applicable, has taken all necessary action
(corporate or otherwise) required for the due authorization, execution, delivery
and, subject to entry of the Confirmation Order, performance by it of this
Agreement and the other Definitive Documents to which it is a party. This
Agreement, subject to entry of the Approval Order, will constitute, and each
other Definitive Document upon execution will constitute, valid and legally
binding obligations of the Company and its Subsidiaries, as applicable, that are
a party hereto or thereto, enforceable against the Company and each of its
Subsidiaries, as applicable, in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency reorganization or
other similar laws limiting creditors’ rights generally or by equitable
principles relating to enforceability. Upon entry of the Approval Order, the
Approval Obligations will constitute valid and legally binding obligations of
the Company, and to the extent applicable, the other Debtors, enforceable
against the Company, and to the extent applicable, the other Debtors, in
accordance with their respective terms.
Section 4.3    Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
Property (each an “Applicable Consent”) is required for the execution and
delivery by the Company and, to the extent relevant, its Subsidiaries, of this
Agreement and each other Definitive Document, the compliance by the Company and,
to the extent relevant, its Subsidiaries, with the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein, except
for (a) the entry of the Disclosure Statement Order, (b) the entry of an order
approving the Rights Offering Procedures, (c) the entry of the Approval Order,
(d) the entry of the Confirmation Order, (e) the entry by the Bankruptcy Court,
or any other court of competent jurisdiction, of Orders as may be necessary in
the Chapter 11 Cases from time to time, (f) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or “Blue Sky” Laws in connection with the purchase of the
Unsubscribed Shares by the Commitment Parties, the issuance of the Subscription
Rights and the issuance of the Rights Offering Shares pursuant to the exercise,
if any, of the Subscription Rights, and (g) (1) filings, if any, pursuant to the
HSR Act and the expiration or


27


    

--------------------------------------------------------------------------------







termination of all applicable waiting periods thereunder or any applicable
filing, notification, authorization, approval, consent, clearance, waiting
period or waiver under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (2) any other governmental
notifications, filings, consents, waivers, waiting periods and approvals, if
any, required for the consummation of the transactions contemplated by this
Agreement, the RSA and the Plan, which, in each case in respect of clauses (1)
and (2) of this Section 4.3(g), if not made or obtained, would reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or
materially and adversely impact the Company or the Commitment Parties’
performance of their obligations under this Agreement or any other Definitive
Document to which the Company or the Commitment Parties are a party, as
reasonably determined and agreed by the Company and the Requisite Commitment
Parties upon advice of counsel as of the date of this Agreement, and which have
been discussed between Akin Gump and counsel to the Company prior to the date of
this Agreement ((1) and (2) collectively, the “Reasonable Approvals”), and
(h) any Applicable Consents that, if not made or obtained, would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
Section 4.4    No Conflict. Assuming the consents described in clauses (a)
through (g) of Section 4.3 are obtained, the execution and delivery of this
Agreement and each other Definitive Document to which the Company or its
Subsidiaries is a party, the compliance by the Company and its Subsidiaries, as
applicable, with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) violate the Governance
Documents of Reorganized Parker or any of the organization documents of any of
the Company’s Subsidiaries (other than with respect to the foregoing, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or the Company’s or any Debtor’s undertaking to implement
the Restructuring Transactions through the Chapter 11 Cases), (b) conflict with,
or result in a breach, modification or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time, or both), or result, except to the extent specified in the Plan, in the
acceleration of, or the creation of any Lien under, or cause any payment or
consent to be required under any Contract to which the Company or any Subsidiary
will be bound as of the Closing Date after giving effect to the Plan or to which
any of the property or assets of the Company or any of its Subsidiaries will be
subject as of the Closing Date after giving effect to the Plan, or (c) result in
any violation of any Law or Order applicable to the Company or any of its
Subsidiaries or its or their Property, except in the case of clause (b) and (c),
for any conflict, breach, modification, violation, default, acceleration or Lien
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 4.5    No Material Litigation. (a) Except as set forth in Section 4.5 of
the Company Disclosure Schedule, and (b) other than the Chapter 11 Cases (and
any adversary proceedings or contested motions commenced in connection
therewith) or any matters referenced


28


    

--------------------------------------------------------------------------------







in any proof of claim filed therein, no material litigation, investigation,
claim or proceeding of or before any arbitrator or Governmental Entity is
pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, pursuant to which any Property of the Company or its
Subsidiaries is subject to, in each case, that in any manner draws into question
the validity or enforceability of this Agreement, the Plan or the other
Definitive Documents or the transactions contemplated hereby or thereby, or that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 4.6    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements, reported on by and accompanied by an
unqualified report from an independent certified public accounting firm of
national reputation, present fairly in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of December 31, 2016
and December 31, 2017, as applicable, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended, except as otherwise expressly noted therein.
(b)    The unaudited consolidated condensed balance sheet of the Company and its
Subsidiaries as of September 30, 2018, and the related unaudited consolidated
condensed statements of operations and cash flows for the period ended on such
date, present fairly in all material respects the consolidated financial
condition of the Company and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
quarterly period then ended (subject to the absence of footnotes, normal
year-end audit adjustments and other presentation items), except as otherwise
expressly noted therein.
(c)    All such financial statements described in subsections (a) and (b) of
this Section 4.6, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein).
(d)    During the period from December 31, 2017 to and including the Closing
Date, there has been no Disposition by the Company or any of its Significant
Subsidiaries of any material part of its business or Property, except as
reflected in the consolidated or consolidated condensed (as applicable)
financial statements described in subsections (a) and (b) of this Section 4.6.
(e)    Except as set forth on Section 4.6 of the Company Disclosure Schedule and
except for the Chapter 11 Cases, there has been no Event, either individually or
in the aggregate, between December 31, 2017 and the date of the Original
Agreement, that has had or would reasonably be expected to have a Material
Adverse Effect.


29


    

--------------------------------------------------------------------------------







Section 4.7    Material Contracts. Except as set forth on Section 4.7 of the
Company Disclosure Schedule and other than as a result of a rejection motion
filed by any of the Debtors in the Chapter 11 Cases, all Material Contracts are
valid, binding and enforceable by and against the Company or its relevant
Subsidiary party thereto (except where the failure to be valid, binding or
enforceable by and against the Company or its relevant Subsidiary may be limited
by bankruptcy, insolvency, reorganization or other similar laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability), and no written notice to terminate, in whole or part, any
Material Contract has been delivered to the Company or any of its Subsidiaries
(except where such termination would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect). Except as set
forth on Section 4.7 of the Company Disclosure Schedule and other than as a
result of the filing of the Chapter 11 Cases, neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any other party to any
Material Contract, is in material default or breach under the terms thereof, in
each case, except for such instances of material default or breach that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has provided or made available correct and complete
copies of all Material Contracts (together with any amendments or modifications
thereto) in effect as of the date of the Original Agreement to the Initial
Commitment Parties or their Representatives prior to the date hereof.


Section 4.8    Authorized and Issued Capital Stock.
(a)    The shares of New Common Stock to be issued pursuant to the Plan,
including the shares of New Common Stock to be issued in connection with the
consummation of the Rights Offering and pursuant to the terms hereof, will, when
issued and delivered on the Closing Date, be duly and validly authorized, issued
and delivered and shall be fully paid and non-assessable, and free and clear of
all Taxes, Liens (other than Transfer restrictions imposed hereunder or under
the Governance Documents of Reorganized Parker, the Registration Rights
Agreement or by applicable Law), preemptive rights, subscription and similar
rights.
(b)    Except as contemplated by the Plan, as of the Closing Date, no shares of
capital stock or other Equity Interests in Reorganized Parker will have been
issued, reserved for issuance or outstanding.
(c)    Except as described in this Section 4.8 and except as set forth in the
Registration Rights Agreement, or the Governance Documents of Reorganized
Parker, as of the Closing Date, neither Reorganized Parker nor any of its
Subsidiaries will be party to or otherwise bound by or subject to any
outstanding option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
Reorganized Parker or any of its Subsidiaries to issue, deliver, sell or
transfer, or repurchase, redeem or otherwise acquire,


30


    

--------------------------------------------------------------------------------







or cause to be issued, delivered, sold or transferred, or repurchased, redeemed
or otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, Reorganized Parker or any of its Subsidiaries or any
security convertible or exercisable for or exchangeable into any capital stock
of, or other equity or voting interest in, Reorganized Parker or any of its
Subsidiaries, (ii) obligates Reorganized Parker or any of its Subsidiaries to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking, (iii) restricts the
Transfer of any shares of capital stock of Reorganized Parker or any of its
Subsidiaries or (iv) relates to the voting of any shares of capital stock of
Reorganized Parker.
Section 4.9    Ownership of Property; Liens.
(a)    The Company and each of its Subsidiaries have good and defensible title
to, or a valid leasehold interest in, its respective material Real Property,
except for such defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, and except where the failure
(or failures) to have such title would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and none of such
Property is subject to any Liens (except for Permitted Liens); provided,
however, the enforceability of such leasehold interests may be limited by
bankruptcy, insolvency reorganization or other similar laws limiting creditors’
rights generally or by equitable principles relating to enforceability,
including the Chapter 11 Cases.
(b)    Section 4.9(b) of the Company Disclosure Schedule sets forth a complete
and accurate list of all drilling units, workover units, and all other rigs,
whether land, barge, fixed, floating or otherwise owned or operated by the
Company and each of its Subsidiaries, showing the name, capacity year built,
classification society (if applicable), classification, IMO number and flag
state (for rigs that are vessels), registration number as presented on any
certificate of title, if applicable, or contained in the official records of the
National Vessel Documentation Center of the United States Coast Guard, or other
applicable Governmental Entity, and the status of each such rig or unit,
including whether it is cold stacked, warm stacked, or preparing to be cold
stacked or warm stacked. No such rig, drilling unit, or related equipment or
asset, including any platform, is under an operating lease from a lessor that
has incurred non-recourse indebtedness to finance the acquisition of such rig,
drilling unit, or asset. Excluding drilling units that have been cold-stacked,
all material Property owned, used, or held for use in connection with the
conduct of business by the Company or any Subsidiary, is in good condition and
repair, ordinary wear and tear excepted, sufficient in all material respects to
conduct such business in the ordinary course, consistent with past practice.
Section 4.10    Intellectual Property. Except as set forth on Section 4.10 of
the Company Disclosure Schedule, each of the Company and its Subsidiaries owns,
or is licensed to use, all material Intellectual Property necessary for the
conduct of its business as currently conducted.


31


    

--------------------------------------------------------------------------------







Except as set forth on Section 4.10 of the Company Disclosure Schedule, no
material claim has been asserted and is pending by any Person challenging or
questioning the Company’s or any of its Subsidiaries’ use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor to the Knowledge of the Company is there any valid basis for any
such claim. To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries interferes with, infringes upon, misappropriates or otherwise
violates any Intellectual Property rights of any Person in any material respect.
Section 4.11    Taxes. Except as set forth on Section 4.11 of the Company
Disclosure Schedule and except as would not reasonably be expected to be
material to the Company and its Subsidiaries taken as a whole: (a) the Company
and each of its Subsidiaries has filed or caused to be filed all federal, state
and non-U.S. Tax returns that are required to be filed and has paid all Taxes
shown to be due and payable on said returns and all other Taxes (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings in each case, with respect to which reserves in
conformity with GAAP have been provided on the books of the Company or its
Subsidiaries, as the case may be), (b) no Tax Lien has been filed other than
Permitted Liens, (c) to the Knowledge of the Company, there is no pending claim
with respect to unpaid Taxes (except for any such Tax liabilities to Taxing
authorities outside of the United States which are not, in the aggregate,
material to the Company and its Subsidiaries taken as a whole), (d) neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement, other
than an agreement the principal purpose of which is not the allocation of Taxes,
and (e) the unpaid Taxes of the Company and any Subsidiary do not exceed the
reserves for Tax liability set forth on the financial statements of the Company
and its Subsidiaries as adjusted for the passage of time through the Closing
Date in accordance with the past custom and practice of the Company and its
Subsidiaries. The representations set forth in this Section 4.11 and Section
4.13 (below) are the only representations and warranties in this Agreement with
respect to Tax matters, and any claim for breach of a representation or warranty
with respect to Tax matters shall be based on the representations and warranties
made in this Section 4.11 and Section 4.13 (below) and shall not be based on the
representations and warranties set forth in any other provision of this
Agreement.
Section 4.12    Labor Matters. Except as set forth on Section 4.12(i) of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries is
a party to or subject to any collective bargaining agreement, works council
agreement, labor union contract, trade union agreement or other written
agreement or understandings with any union, works council, trade union or other
labor organization. Except as set forth on Section 4.12(ii) of the Company
Disclosure Schedule and except as would not reasonably be expected to have a
material impact on the ability of the Company and its Subsidiaries to carry on
its business in the ordinary course: (a) there are no strikes or other labor
disputes pending or, to the Knowledge of the Company, threatened against the
Company or any of its Subsidiaries, (b) the hours worked and payments made to
employees of the Company or any of its Subsidiaries have not been in violation
of the Fair Labor Standards Act


32


    

--------------------------------------------------------------------------------







or any other applicable Law dealing with such matters, (c) all payments due from
the Company or any of its Subsidiaries or for which any claim may be made
against the Company or any of its Subsidiaries on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Company and its Subsidiaries to the extent
required by GAAP, and (d) the consummation of the transactions contemplated by
the Definitive Documents will not give rise to a right of termination or right
of renegotiation on the part of any union, works council, trade union or other
labor organization under any material collective bargaining agreement, works
council agreement, labor union contract, trade union agreement or other written
agreement or understanding with any union, works council, trade union or other
labor organization to which the Company or any of its Subsidiaries is a party or
by which any of them is bound.
Section 4.13    ERISA Compliance.
(a)    Except as set forth on Section 4.13 of the Company Disclosure Schedule
and except for the filing and pendency of the Chapter 11 Cases, each Employee
Benefit Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws, except where such
non‑compliance has not resulted and could not reasonably be expected to result
in material adverse liability to the Company or any ERISA Affiliate. The base
prototype plan document which each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code uses an opinion letter from the IRS, or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the Knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such qualification. Except to the extent
the failure to do so could not reasonably be expected to result in material
adverse liability to the Company or any ERISA Affiliate, the Company and each
ERISA Affiliate have made all required contributions to each Employee Benefit
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Employee Benefit Plan.
(b)    There are no pending or, to the Knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Entity, with respect
to any Employee Benefit Plan that could reasonably be expected to result in
material adverse liability to the Company or any ERISA Affiliate. There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Employee Benefit Plan that has resulted or could reasonably
be expected to result in material adverse liability to the Company or any ERISA
Affiliate.
(c)    Except to the extent such event could not reasonably be expected to
result in material adverse liability to the Company or any ERISA Affiliate: (i)
no ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any


33


    

--------------------------------------------------------------------------------







liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
(d)    Except as set forth on Section 4.13 of the Company Disclosure Schedule,
with respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the
Company or any of its Subsidiaries that is not subject to United States law (a
“Foreign Benefit Plan”), each Foreign Benefit Plan is in compliance in all
material respects with the provisions of the applicable law or terms of the
applicable Foreign Government Scheme or Arrangement and no Event has occurred or
is reasonably expected to occur with respect to such Foreign Government Scheme
or Arrangement that would reasonably be expected to result in material adverse
liability to the Company or any ERISA Affiliate.
Section 4.14    Investment Company Act; Other Regulations. Neither the Company
nor any of its Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
Section 4.15    Subsidiaries. The Subsidiaries listed on Section 4.15 of the
Company Disclosure Schedule constitute all of the Significant Subsidiaries of
the Company at the Closing Date. Section 4.15 of the Company Disclosure Schedule
sets forth as of the Closing Date the name and jurisdiction of incorporation or
formation of each such Subsidiary and, as to each, the percentage of each class
of Equity Interests owned by the Company or each Subsidiary of the Company, as
applicable. All of the outstanding Equity Interests in the Significant
Subsidiaries of the Company have been validly issued, and (to the extent
applicable) fully paid and non‑assessable.


Section 4.16    Environmental Matters. Other than as set forth on Section 4.16
of the Company Disclosure Schedule and exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:


(a)    The Company and its Subsidiaries: (i) are, and since January 1, 2014 have
been, in compliance with all applicable Environmental Laws, (ii) hold all
Environmental Permits (each of which is in full force and effect) required for
any of their current or intended operations or for any property owned, leased or
otherwise operated by any of them, (iii) are, and since January 1, 2014 have
been, in compliance with all of their Environmental Permits, and (iv) reasonably


34


    

--------------------------------------------------------------------------------







believe that (x) each of their Environmental Permits will be timely renewed and
complied with, without material expense, (y) any additional Environmental
Permits that may be required of any of them will be timely obtained and complied
with, without material expense, and (z) compliance with any Environmental Law
that is or is expected to become applicable to any of them will be timely
attained and maintained, without material expense.
(b)    Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased or operated by the Company or any of its
Subsidiaries, or at any other location (including, without limitation, any
location to which Hazardous Materials have been sent for re‑use or recycling or
for treatment, storage, or disposal) which could reasonably be expected to (i)
give rise to liability of the Company or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Company or any
of its Subsidiaries, or (ii) interfere with the Company’s or any of its
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Company or any of its Subsidiaries.
(c)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Company or any of its Subsidiaries is, or to the
Knowledge of the Company or any of its Subsidiaries will be, named as a party
that is pending or, to the Knowledge of the Company or any of its Subsidiaries,
threatened in writing.
(d)    Neither the Company nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the CERCLA or any similar Environmental Law, or with
respect to any Hazardous Material.
(e)    Neither the Company nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
(f)    Neither the Company nor any of its Subsidiaries has assumed or retained,
by contract or, to the Knowledge of Seller, operation of law, any liabilities of
any kind, fixed or contingent, known or unknown, under any Environmental Law or
with respect to any Hazardous Material other than indemnity obligations in the
ordinary course of business.
This Section 4.16 contains the sole representations and warranties of the
Company in this Agreement with respect to matters arising under Environmental
Laws or relating to Hazardous Materials.
Section 4.17    Licenses and Permits. The Company and its Subsidiaries possess
all material licenses, certificates, permits and other authorizations issued by,
and have made all


35


    

--------------------------------------------------------------------------------







declarations and filings with, the appropriate Governmental Entities that are
necessary for the ownership or lease of their respective properties and the
conduct of the business. Neither the Company nor any of its Subsidiaries (a) has
received notice of any revocation or modification of any such material license,
certificate, permit or authorization or (b) has any reason to believe that any
such material license, certificate, permit or authorization will not be renewed
in the ordinary course. Except as set forth on Section 4.17 of the Company
Disclosure Schedule, no drilling rig, drilling unit, or other material asset is,
or will within six (6) months of the Original Agreement, be or become subject to
material customs duties or charges, whether as a result of remaining in, or
departing from, the jurisdiction in which such asset is located as of the date
of the Original Agreement, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, that, for
the purposes of determining whether any conditions to Closing have been
satisfied pursuant to Section 7.1(n), the representations and warranties
contained in this Section 4.17 shall not be deemed to be incorrect or breached
if the Company takes any action in respect of the activities described in this
Section 4.17 and the consent of the Requisite Commitment Parties has been
obtained in writing prior to the Company taking such action.
Section 4.18    Company SEC Documents and Disclosure Statement. Since January 1,
2017, the Company has filed all Company SEC Documents required to be filed by
the Company with the SEC. No Company SEC Document that has been filed prior to
the date of the Original Agreement, after giving effect to any amendments or
supplements thereto and to any subsequently filed Company SEC Documents,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not materially
misleading. The Disclosure Statement as approved by the Bankruptcy Court will
contain “adequate information,” as such term in defined in section 1125 of the
Bankruptcy Code, and will otherwise comply in all material respects with section
1125 of the Bankruptcy Code.


Section 4.19    Insurance. The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, and except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) such
insurance policies are in such amounts with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates, except to the extent that reasonable self-insurance meeting
the same standards is maintained with respect to such risks, (b) all premiums
due and payable in respect of material insurance policies maintained by the
Company and its Subsidiaries have been paid, and (c) as of the date of the
Original Agreement, to the Knowledge of the Company, neither the Company nor any
of its Subsidiaries has received notice from any insurer or agent of such
insurer with respect to any insurance policies of the Company and its
Subsidiaries of cancellation or termination of such policies, other than such
notices which


36


    

--------------------------------------------------------------------------------







are received in the ordinary course of business or for policies that have
expired in accordance with their terms.


Section 4.20    OFAC/Sanctions. Neither the Company nor any of its Subsidiaries,
nor, to the Knowledge of the Company, any of its or their respective directors,
officers, employees, agents, controlled Affiliates or other Persons acting on
its behalf with express authority to so act, is an individual or entity that is,
or is owned or controlled by, persons that are currently the subject of any
Sanctions, or is located, organized or residing in any Designated Jurisdiction.
Except as described on Section 4.20 of the Company Disclosure Schedule, neither
the Company nor any of its Subsidiaries, nor, to the Knowledge of the Company,
any of its or their respective current or former directors, officers, employees,
agents, controlled Affiliates or other Persons acting on its behalf with express
authority to so act, has engaged at any time within the previous five years, or
is engaged, in any transaction(s) or activities which would result in a
violation of Sanctions, which, individually or in the aggregate, would have a
material impact on the Company and its Subsidiaries, taken as a whole. The
Company will not directly or indirectly use the proceeds of the Rights Offering,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (i) for the purpose of financing the
activities of any Person that is the subject or target of Sanctions or located,
organized or residing in any Designated Jurisdiction or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including the
Commitment Parties).


Section 4.21    No Unlawful Payments. Except as set forth on Section 4.21 of the
Company Disclosure Schedule, since January 1, 2016, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any of their Related
Parties has in any material respect: (a) used any funds of the Company or any of
its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity, (b) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds, (c) violated or is in violation of
any provision of the United States Foreign Corrupt Practices Act of 1977 or the
UK Bribery Act 2010 or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.


Section 4.22    Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970 and other applicable anti-money laundering laws (collectively, the
“Money Laundering Laws”) and no material Legal Proceeding by or before any


37


    

--------------------------------------------------------------------------------







Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.


Section 4.23    Arm’s Length. The Company acknowledges and agrees that (a) each
of the Commitment Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries, and (b) no Commitment Party is
advising the Company or any of its Subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.
Section 4.24    No Broker’s Fees. Except as set forth on Section 4.24 of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries is
a party to any Contract with any Person (other than this Agreement) that would
give rise to a valid claim against the Commitment Parties for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering
or the sale of the Unsubscribed Shares.
Section 4.25    No Undisclosed Relationships. Other than Contracts or other
direct or indirect relationships between or among the Company and its
Subsidiaries, there are no material Contracts or other material direct or
indirect relationships, existing as of the date of the Original Agreement,
between or among the Company or any of its Subsidiaries, on the one hand, and
any directors, officers, stockholders, customers or suppliers of the Company or
any of its Subsidiaries, on the other hand, that is required by the Exchange Act
to be described in the Company SEC Documents and that are not so described in
the Company SEC Documents, except for the transactions contemplated by this
Agreement and the other Definitive Documents.
Section 4.26    Internal Control Over Financial Reporting. The Company has
established and maintains a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act)
that complies in all material respects with the requirements of the Exchange Act
and has been designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. To the Knowledge of the Company, there are no
material weaknesses in the Company’s internal control over financial reporting
as of the date of the Original Agreement.
Section 4.27    Disclosure Controls and Procedures. Except as set forth on
Section 4.27 of the Company Disclosure Schedule, the Company maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e)
and 15d-15(e) promulgated under the Exchange Act) designed to provide reasonable
assurance that information required to be disclosed by the


38


    

--------------------------------------------------------------------------------







Company in the reports that it files and submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the SEC’s rules and forms, including that information required to be
disclosed by the Company in the reports that it files and submits under the
Exchange Act is accumulated and communicated to management of the Company as
appropriate to allow timely decisions regarding required disclosure.
Section 4.28    CFIUS. Neither the Company nor any of its Subsidiaries is a
“pilot program U.S. business” as defined under 31 C.F.R. 800.213.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
Each Commitment Party represents and warrants as to itself only (unless
otherwise set forth herein, (w) as of the date of the Original Agreement (for
all Commitment Parties other than Saba), (x) as of the date of this Agreement
(for Saba, with respect to all of Article V), (y) as of the date of this
Agreement (for the Commitment Parties other than Saba, with respect to Section
5.1, Section 5.2, Section 5.3, Section 5.4, and Section 5.5 only), and (z) as of
the Closing Date) as set forth below.
Section 5.1    Incorporation. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization.
Section 5.2    Corporate Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Definitive Document to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary action (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Definitive Documents.
Section 5.3    Execution and Delivery; Enforceability. This Agreement and each
other Definitive Document to which such Commitment Party is a party (a) has
been, or prior to its execution and delivery will be, duly and validly executed
and delivered by such Commitment Party and (b) assuming due and valid execution
and delivery hereof and thereof by the Company and the other Debtors (as
applicable), will constitute valid and legally binding obligations of such
Commitment Party, enforceable against such Commitment Party in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency reorganization or other similar laws limiting creditors’ rights
generally or by equitable principles relating to enforceability.


39


    

--------------------------------------------------------------------------------







Section 5.4    No Conflict. Assuming that the consents referred to in
clauses (a) and (b) of Section 5.5 are obtained, the execution and delivery by
such Commitment Party of this Agreement and each other Definitive Document to
which such Commitment Party is a party, the compliance by such Commitment Party
with all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) result in any
violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Commitment Party, (b) conflict with,
or result in a breach, modification, termination or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result in the acceleration of, or the creation of
any Lien under, any Contract to which such Commitment Party is a party or by
which such Commitment Party is bound or to which any of the properties or assets
of such Commitment Party are subject, and (c) result in any material violation
of any Requirement of Law or Order applicable to such Commitment Party or any of
its properties, except, in each of the cases described in clauses (a) or (c),
for any conflict, breach, modification, termination, violation, default,
acceleration or Lien which would not reasonably be expected, individually or in
the aggregate, to prohibit, materially delay or materially and adversely impact
such Commitment Party’s performance of its obligations under this Agreement.
Section 5.5    Consents and Approvals. No consent, approval, authorization,
Order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its Affiliates or properties
is required for the execution and delivery by such Commitment Party of this
Agreement and each other Definitive Document to which such Commitment Party is a
party, the compliance by such Commitment Party with the provisions hereof and
thereof and the consummation of the transactions (including the purchase by such
Commitment Party of its Backstop Commitment Percentage of the Unsubscribed
Shares and its portion of the New Common Stock) contemplated herein and therein,
except (a) any consent, approval, authorization, Order, registration or
qualification which, if not made or obtained, would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact the Company or the Commitment Parties’ performance of their
obligations under this Agreement and each other Definitive Document to which the
Company or the Commitment Parties are a party, (b) filings, notifications,
authorizations, approvals, consents, clearances or termination or expiration of
all applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (c) any other Reasonable
Approvals.
Section 5.6    Note Claims and Equity Interests.
(a)    As of the date hereof, such Commitment Party and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner


40


    

--------------------------------------------------------------------------------







of, the aggregate principal amount of Unsecured Notes and the aggregate amount
of Equity Interests as previously disclosed to the Company or, with respect to
Saba, set forth on Schedule 6.
(b)    As of the date hereof, such Commitment Party or its applicable Affiliates
have the full power to vote, dispose of and compromise at least the aggregate
principal amount of Unsecured Notes and the number of shares of Preferred Stock
and Common Stock as previously disclosed to the Company or, with respect to
Saba, set forth on Schedule 6.
(c)    Other than the RSA or such Transfers permitted by the terms of the RSA or
the BCA, such Commitment Party has not entered into any Contract to Transfer, in
whole or in part, any portion of its right, title or interest in such Unsecured
Notes, Preferred Stock, or Common Stock where such Transfer would prohibit such
Commitment Party from complying with the terms of this Agreement or the RSA.
Section 5.7    No Registration. Such Commitment Party understands that (a) the
Unsubscribed Shares have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto, and (b)
the foregoing shares cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available.
Section 5.8    Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Shares for its own account or accounts or funds over which it holds
voting discretion, not otherwise as a nominee or agent, and not otherwise with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities laws, and such Commitment Party has no
present intention of selling, granting any other participation in, or otherwise
distributing the same, except in compliance with applicable securities laws.
Section 5.9    Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares. Such Commitment Party is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act. Such Commitment Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such shares for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Definitive Documents, such Commitment Party
has independently evaluated the merits and risks of its decision to enter into
this Agreement and disclaims reliance on any representations or warranties,
either express or implied, by or on behalf of the Company or any of its
Subsidiaries.


41


    

--------------------------------------------------------------------------------







Section 5.10    No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than this Agreement, any Contract giving rise to
the Expense Reimbursement hereunder, and any engagement letter or other
agreement that has been provided to counsel to the Commitment Parties) that
would give rise to a valid claim against the Company or any of its Subsidiaries,
for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering, the sale of the Unsubscribed Shares or the payment of the Put
Option Equity Premium.
Section 5.11    Sufficient Funds. Such Commitment Party has sufficient assets
and the financial capacity to perform all of its obligations under this
Agreement, including the ability to fully exercise all Subscription Rights that
it is required to exercise under this Agreement pursuant to the Rights Offering
and fund such Commitment Party’s Backstop Commitment.
ARTICLE VI    

ADDITIONAL COVENANTS
Section 6.1    Confirmation Order; Approval Order; Plan and Disclosure
Statement. The Debtors shall use their commercially reasonable efforts to (a)
obtain entry of the Confirmation Order and Approval Order and (b) cause the
Confirmation Order and Approval Order to become Final Orders (and request that
such Orders be effective immediately upon entry by the Bankruptcy Court pursuant
to a waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable),
in each case, consistent with the Bankruptcy Code, the Bankruptcy Rules, and the
RSA. The Debtors shall provide to each of the Commitment Parties and its counsel
copies of the proposed pleadings seeking entry of the Confirmation Order, the
Approval Order, the proposed Plan and the Disclosure Statement and any proposed
amendment, modification, supplement or change to the Plan or the Disclosure
Statement and a reasonable opportunity to review and comment on such pleadings
prior to such pleadings being filed with the Bankruptcy Court and documents and
each such pleading, amendment, modification, supplement or change to the Plan or
the Disclosure Statement must be in form and substance reasonably acceptable to
the Requisite Commitment Parties and the Debtors. The Debtors shall provide to
each of the Commitment Parties and its counsel a copy of the proposed
Confirmation Order and Approval Order (together with copies of any briefs,
pleadings and motions related thereto) and a reasonable opportunity to review
and comment on such Order, briefs, pleadings and motions prior to such Order,
briefs, pleadings and motions being filed with the Bankruptcy Court, and such
Order, briefs, pleadings and motions must be in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors. The Confirmation
Order and Approval Order entered by the Bankruptcy Court shall each be in form
and substance reasonably acceptable to the Requisite Commitment Parties and the
Debtors. Any amendments, modifications, changes or supplements to the
Confirmation Order and the Approval Order, and any of the pleadings


42


    

--------------------------------------------------------------------------------







seeking entry of such Orders, shall be in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors.
Section 6.2    Conduct of Business.
(a)    Except as set forth in this Agreement, the RSA, the Plan or with the
prior written consent of Requisite Commitment Parties, which consent shall not
be unreasonably withheld, conditioned or delayed, during the period from the
date of the Original Agreement to the earlier of the Closing Date and the date
on which this Agreement is terminated in accordance with its terms (the
“Pre-Closing Period”), the Company shall, and shall cause each of its
Subsidiaries to, carry on its business in the ordinary course in a manner
consistent with past practices and use its commercially reasonable efforts to
(i) preserve intact its business, (ii) preserve its material relationships with
customers, suppliers, licensors, licensees, distributors and others having
material business dealings with the Company or its Subsidiaries in connection
with their business, (iii) maintain books, accounts and records, (iv) comply
with applicable Law in all material respects and (v) file Company SEC Documents
within the time periods required under the Exchange Act.
(b)    Except as set forth in this Agreement, the RSA, the Plan or with the
prior written consent of the Requisite Commitment Parties, during the
Pre-Closing Period, the Company shall not, and shall not permit any of its
Subsidiaries to, enter into any transaction that is material to their business
other than (A) transactions in the ordinary course of business and consistent
with past practices, (B) other transactions after prior notice to the Initial
Commitment Parties to implement tax planning which transactions are not
reasonably expected to materially adversely affect any Commitment Party,
(C) transactions expressly contemplated by the RSA or the other Definitive
Documents, and (D) such other transactions set forth in Section 6.2 of the
Company Disclosure Schedules. For the avoidance of doubt, (1) the Company’s and
its Subsidiaries’ entry into, or any amendment, assumption, modification,
termination, waiver, supplement, replacement, restatement, reinstatement, or
other change to, any Material Contract (x) with a value less than $10,000,000 or
(y) that does not result in an increase (on a present value basis, applying a
reasonable discount rate) of the Company’s liabilities with respect to such
Material Contract (other than any Material Contracts that are otherwise
addressed by clause (ii) below) may be accomplished without the consent of the
Requisite Commitment Parties, and (2) the following shall be deemed to occur
outside of the ordinary course of business of the Company and shall require the
prior written consent of the Requisite Commitment Parties unless the same would
otherwise be expressly provided for under the RSA, the Plan or this Agreement
(including the preceding clause (B), (C) or (D)): (i) transferring any material
asset or material right of the Company Parties or any material asset or material
right used in the business of the Company Parties to any Person or entity
outside the ordinary course of business; (ii) entry into, or any amendment,
assumption, modification, termination, waiver, supplement, replacement,
restatement, reinstatement or other change to, any Material Contract that has a
value equal to or greater than $10,000,000 (other than any Material Contracts
that are otherwise


43


    

--------------------------------------------------------------------------------







addressed by clause (v) below); (iii) entry into, or any amendment,
modification, termination (other than for cause), waiver, supplement or other
change to, any employment agreement to which the Company or any of its
Subsidiaries is a party or any assumption of any such employment agreement in
connection with the Chapter 11 Cases, other than with respect to employment
agreements entered into in the ordinary course of business consistent with past
practice that do not contain a change of control or similar provision, or as may
be required by law, (iv) the adoption of any management incentive or equity plan
by the Company or any of its Subsidiaries, other than the Management Incentive
Plan, (v) cold stacking, scrapping, abandonment, sale, lease, license, or other
transfer or disposition, or acquisition, directly or indirectly (including
through a commitment to an operating and maintenance agreement), of any rig,
drilling unit, workover unit, platform, or other material equipment, fixture, or
other asset, in each case, with a value in excess of $5,000,000, (vi) the
termination, suspension, abrogation, or modification in any material respect of
any material Environmental Permit or other material permit used or held for use
by the Company or any of its Subsidiaries in connection with the conduct of
business in the ordinary course, or (vii) capital expenditures made by the
Company and its Subsidiaries on a per-project basis in excess of $10,000,000.
Except as otherwise provided in this Agreement, nothing in this Agreement shall
give the Commitment Parties, directly or indirectly, any right to control or
direct the operations of the Company and its Subsidiaries prior to the Closing
Date. Prior to the Closing Date, the Company and its Subsidiaries shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision of the business of the Company and its Subsidiaries.
(c)    In the event the Company wishes to enter into a transaction or take an
action that would be otherwise prohibited under this Section 6.2, then the
Company shall send a written request to the Initial Commitment Parties (in
accordance with Section 10.1(b) and Section 10.1(c)) for permission to enter
into such transaction or take such action. If the Requisite Commitment Parties
fail to respond to such request for a period of three (3) Business Days, then
the Company may enter into such transaction or take such action without the
prior written consent of the Requisite Commitment Parties. For the avoidance of
doubt, in no instance will the interim operating covenants set forth in this
Section 6.2 restrict the Company’s ability to take any actions that are
necessary (in the Company’s reasonable discretion) to address any emergency that
threatens health, safety or the environment.
Section 6.3    Access to Information. Subject to applicable Law, upon reasonable
notice during the Pre-Closing Period, the Company shall (and shall cause its
Subsidiaries to) afford the Initial Commitment Parties and their
Representatives, upon request, reasonable access, during normal business hours
and without unreasonable disruption or interference with the Company’s and its
Subsidiaries’ business or operations, to the Company’s and its Subsidiaries’
employees, properties, books, Contracts and records and, during the Pre-Closing
Period, the Company shall (and shall cause its Subsidiaries to) furnish promptly
to such parties all reasonable information concerning the Company’s and its
Subsidiaries’ business, properties and personnel as may


44


    

--------------------------------------------------------------------------------







reasonably be requested by any such party; provided, however, that the foregoing
shall not require the Company (a) to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company would cause the
Company or any of its Subsidiaries to violate any of their respective
obligations with respect to confidentiality to a third party if the Company
shall have used its commercially reasonable efforts to obtain, but failed to
obtain, the consent of such third party to such inspection or disclosure, (b) to
disclose any legally privileged information of the Company or any of its
Subsidiaries, (c) to permit or conduct any invasive or intrusive investigations
or other testing, analysis or sampling or (d) to violate any applicable Laws or
Orders. All requests for information and access made in accordance with this
Section 6.3 shall be directed to an executive officer of the Company or such
Person as may be designated by the Company’s executive officers.
Section 6.4    Commercially Reasonable Efforts.
(a)    Without in any way limiting any other respective obligation of the
Company or any Commitment Party in this Agreement or the RSA, each Party shall
use commercially reasonable efforts to take or cause to be taken all actions,
and do or cause to be done all things, reasonably necessary, proper or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement, the RSA and the Plan, including using commercially reasonable efforts
in:
(i)    identifying any Reasonable Approvals as promptly as practicable and
timely preparing and filing all documentation reasonably necessary to effect all
necessary notices, reports and other filings of such Person and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;
(ii)    defending any Legal Proceedings in any way challenging, as applicable,
(A) this Agreement, the Plan or any other Definitive Document, (B) the
Disclosure Statement Order, the Approval Order, and the Confirmation Order or
(C) the consummation of the transactions contemplated hereby and thereby,
including seeking to have any stay or temporary restraining Order entered by any
Governmental Entity vacated or reversed; and
(iii)    to the extent such Party is contemplated to execute and deliver such
documents, working together to execute and deliver the Governance Documents, the
Definitive Documents and all other documents relating thereto (for timely
inclusion in the Plan and filing with the Bankruptcy Court) and any other
agreement required to effectuate and consummate the Restructuring Transactions
as contemplated by this Agreement, the RSA or the Plan and the approval rights
therein; provided, however, that, nothing in this Agreement shall modify the
approval rights over the Definitive Documents set forth in the


45


    

--------------------------------------------------------------------------------







RSA (including Section 3.02 thereof), and that, except with respect to Section
10.7 of this Agreement, in the event of any inconsistency between this Agreement
and the RSA the approval rights set forth in the RSA shall control.
(b)    Subject to applicable Laws relating to the exchange of information, and
in accordance with the RSA, the Commitment Parties and the Company shall have
the right to review in advance, and to the extent practicable each will consult
with the other on all of the information relating to Commitment Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that
appears in any filing made with, or written materials submitted to, any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, that the Commitment Parties are not
required to provide for review in advance declarations or other evidence
submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, the Parties shall act reasonably and as promptly as
practicable.
(c)    Without limitation to Section 6.1, the Company and its Subsidiaries shall
(i) provide counsel for the Commitment Parties (including counsel for Saba) a
reasonable opportunity to review (which shall be no less than two (2) Business
Days) draft copies of all proposed orders, and (ii) to the extent reasonably
practicable, provide counsel for the Commitment Parties (including counsel for
Saba) a reasonable opportunity to review draft copies of any document that the
Company or any of its Subsidiaries intends to file with the Bankruptcy Court;
provided, however, that each such pleading or document shall be in form and
substance reasonably acceptable to the Company and the Required Commitment
Parties;
(d)    Nothing contained in this Section 6.4 shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases to the extent
not inconsistent with the RSA, this Agreement or the Plan.
Section 6.5    Registration Rights Agreement; Governance Documents.
(a)     From and after the Closing Date, the rights of each Initial Consenting
Stakeholder to registration rights shall be determined pursuant to a
Registration Rights Agreement. A form of the Registration Rights Agreement shall
be filed with the Bankruptcy Court as part of the Plan Supplement or an
amendment thereto.
(b)     The Plan will provide that on the Effective Date, the Governance
Documents shall be duly approved, adopted, and effective. Forms of the
Governance Documents shall be filed with the Bankruptcy Court as part of the
Plan Supplement or an amendment thereto.
Section 6.6    Commitments of the Company.


46


    

--------------------------------------------------------------------------------







(a)    Affirmative Covenants. Except as set forth in Section 6.7, from the date
of the Original Agreement until the Closing Date, the Company agrees to (and to
cause the other Company Parties to):
(i)    support and take all steps reasonably necessary and desirable to
consummate the Restructuring Transactions in accordance with the RSA, including
the applicable Milestones set forth on Schedule 5 attached hereto;
(ii)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions
contemplated in the RSA, support and take all steps reasonably necessary and
desirable to address and resolve any such impediment;
(iii)    use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent and to the extent the Company Parties receive any Joinders or
Transfer Agreements, notify the Commitment Parties and the Consenting
Stakeholders of such Joinders and Transfer Agreements;
(iv)    actively oppose and object to the efforts of any person seeking to
object to, delay, impede, or take any other action to interfere with the
acceptance, implementation, or consummation of the Restructuring Transactions
(including, if applicable, the filing of timely filed objections or written
responses) to the extent such opposition or objection is reasonably necessary or
desirable to facilitate implementation of the Restructuring Transactions;
(v)    consult and negotiate in good faith with the Initial Commitment Parties
and the Consenting Stakeholders and their advisors regarding the execution of
the Restructuring Transactions;
(vi)    upon reasonable request of the Initial Commitment Parties or the Initial
Consenting Stakeholders, inform the advisors to the Initial Commitment Parties
or the Initial Consenting Stakeholders as to: (i) the material business and
financial (including liquidity) performance of the Consolidated Group; (ii) the
status and progress of the Restructuring Transactions, including progress in
relation to the negotiations of the Definitive Documents; and (iii) the status
of obtaining any necessary or desirable authorizations (including any consents)
from each Commitment Party and Consenting Stakeholder, any competent judicial
body, governmental authority, banking, taxation, supervisory, or regulatory body
or any stock exchange;


47


    

--------------------------------------------------------------------------------







(vii)    inform counsel to the Initial Commitment Parties (and, in the event
that counsel to the Initial Commitment Parties are so informed, counsel to Saba)
and the Initial Consenting Stakeholders as soon as reasonably practicable after
becoming aware of: (i) any matter or circumstance which they know, or suspect is
likely, to be a material impediment to the implementation or consummation of the
Restructuring Transactions; (ii) any notice of any commencement of any material
involuntary Insolvency Proceedings, legal suit for payment of debt or securement
of security from or by any person in respect of any Company Party; (iii) a
breach of this Agreement (including a breach by any Company Party); and (iv) any
representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been materially incorrect or misleading in
any respect when made or deemed to be made;
(viii)    use commercially reasonable efforts to maintain their good standing
under the Laws of the state or other jurisdiction in which they are incorporated
or organized;
(ix)    on or after the date of the Original Agreement, not engage in any
material merger, consolidation, disposition, acquisition, investment, dividend,
incurrence of indebtedness or other similar transaction outside of the ordinary
course of business other than the Restructuring Transactions;
(x)    use commercially reasonable efforts to (i) provide counsel for the
Initial Commitment Parties and the Initial Consenting Stakeholders a reasonable
opportunity (which shall be no less than two (2) Business Days) to review draft
copies of all First Day Pleadings and second day motions and proposed orders
and, (ii) to the extent reasonably practicable, provide counsel for the Initial
Commitment Parties and the Initial Consenting Stakeholders a reasonable
opportunity to review and provide comments on draft copies of all other
substantive documents that the Company Parties intend to file with the
Bankruptcy Court; and
(xi)    take any and all actions necessary and appropriate to ensure that the
provisions of the NOL Rights Plan are not triggered on account of the
Restructuring Transactions or the entry into the RSA or this Agreement by any of
the Consenting Stakeholders or Commitment Parties and that the NOL Rights Plan
is terminated on the Effective Date.
(b)    Negative Commitments. Except as set forth in Section 6.7, from the date
of the Original Agreement until the Closing Date, the Company shall not (and
shall cause the other Company Parties not to) directly or indirectly:
(i)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;


48


    

--------------------------------------------------------------------------------







(ii)    take any action that is inconsistent with, or is intended to frustrate
or impede approval, implementation and consummation of the Restructuring
Transactions described in, this Agreement and the Definitive Documents;
(iii)    modify the Plan, in whole or in part, in a manner that is not
consistent with this Agreement and the Definitive Documents; or
(iv)    file any motion, pleading, or other Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement and the Definitive Documents.
Section 6.7    Additional Provisions Regarding Company’s Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law; provided, however, that to the extent that any such action
or inaction is inconsistent with this Agreement or would be deemed to constitute
a breach hereunder, including a determination to pursue an Alternative
Restructuring Proposal, the Company Parties shall provide the Initial Consenting
Stakeholders with written notice (and, in the event that the Initial Commitment
Parties are provided with such written notice, counsel to Saba) two (2) Business
Days prior to when it or they intend to take such action or inaction.
(b)    Notwithstanding anything to the contrary in this Agreement, each Company
Party and their respective directors, officers, employees, investment bankers,
attorneys, accountants, consultants, and other advisors or representatives shall
have the rights to: (i) consider, respond to, and facilitate Alternative
Restructuring Proposals; (ii) provide access to non-public information
concerning any Company Party to any Entity or enter into Confidentiality
Agreements or nondisclosure agreements with any Entity; (iii) maintain or
continue discussions or negotiations with respect to Alternative Restructuring
Proposals; (iv) otherwise cooperate with, assist, participate in, or facilitate
any inquiries, proposals, discussions, or negotiation of Alternative
Restructuring Proposals; and (v) enter into or continue discussions or
negotiations with holders of Claims against or Existing Equity Interests in a
Company Party (including any Consenting Stakeholder), any other party in
interest (including, if applicable, in the Chapter 11 Cases (including any
official committee and the United States Trustee)), or any other Entity
regarding the Restructuring Transactions or Alternative Restructuring Proposals.
At all times prior to the date on which the Company Parties enter into a
definitive agreement in respect of an Alternative Restructuring Proposal, the
Company


49


    

--------------------------------------------------------------------------------







Parties shall provide to Akin Gump updates on the status of any discussions
regarding an Alternative Restructuring Proposal and a copy of any written offer
or proposal for such Alternative Restructuring Proposal within three (3)
Business Days of the Company Parties’ or their advisors’ receipt of such offer
or proposal.
(c)    Nothing in this Agreement shall: (i) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (ii) prevent any Company
Party from enforcing this Agreement or contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement.
Section 6.8    DTC Eligibility. The Company shall use commercially reasonable
efforts to promptly make, when applicable from time to time after the Closing,
all New Common Stock to be issued pursuant to the Rights Offering and the Plan
eligible for deposit with The Depository Trust Company or able to be transferred
through a transfer agent.
Section 6.9    Antitrust Approval.
(a)    Each Party agrees to use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the Plan, and the other Definitive Documents, including (i) if
applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement with the Antitrust Division of the United States Department of Justice
and the United States Federal Trade Commission and any filings (or, if required
by any Antitrust Authority, any drafts thereof) in connection with any
Reasonable Approvals as soon as reasonably practicable (and with respect to any
filings required pursuant to the HSR Act, no later than fifteen (15) Business
Days following the date hereof) and (ii) promptly furnishing documents or
information reasonably requested by any Antitrust Authority; provided, however,
that nothing in this Section 6.9 shall require any Commitment Party or any of
their Affiliates to engage in any sale, divestiture or disposition of any of its
assets, properties or businesses or make any changes to its operations. Each
Commitment Party agrees to monitor its expected holdings in Reorganized Parker
pursuant to the transactions contemplated by this Agreement, the Plan, and the
other Definitive Documents, and to notify the Company promptly if it is
reasonably likely that any changes in such expected holdings would result in the
need for such Commitment Party to make a filing pursuant to the HSR Act.  Each
Commitment Party agrees not to take any actions that would result in any changes
in its expected holdings in Reorganized Parker pursuant to the transactions
contemplated by this Agreement, the Plan, and the other Definitive Documents, if
it is reasonably likely that such changes would result in the need for such
Commitment Party or any other party to make a filing pursuant to the HSR Act.


50


    

--------------------------------------------------------------------------------







(b)    The Company and each Commitment Party subject to an obligation pursuant
to the Antitrust Laws to notify any transaction contemplated by this Agreement,
the Plan or the other Definitive Documents that has notified the Company in
writing of such obligation (each such Commitment Party, a “Filing Party”) agree
to reasonably cooperate with each other as to the appropriate time of filing
such notification and its content. If applicable, the Company and each Filing
Party shall, to the extent permitted by applicable Law: (i) promptly notify each
other of, and if in writing, furnish each other with copies of (or, in the case
of material oral communications, advise each other orally of) any communications
from or with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all correspondence and communications between such Filing Party or the
Company and the Antitrust Authority; (iv) furnish each other Filing Party with
such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission
of information to the Antitrust Authority; and (v) not withdraw its filing, if
any, under the HSR Act without the prior written consent of the Requisite
Commitment Parties and the Company.
(c)    Should a Filing Party be subject to an obligation under the Antitrust
Laws to jointly notify with one or more other Filing Parties (each, a “Joint
Filing Party”) any transaction contemplated by this Agreement, the Plan or the
other Definitive Documents, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.
(d)    The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, waivers, or
clearances under any applicable Antitrust Laws or to cause the termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement at the earliest
possible date after the date of filing, and (ii) avoid any Legal Proceeding,
whether brought by any Antitrust Authority or any third party. The
communications contemplated by this Section 6.9 may be made by the Company or a
Filing Party on an outside counsel-only basis or subject to other agreed upon
confidentiality safeguards. The obligations in this Section 6.9 shall not apply
to filings, correspondence, communications or meetings with Antitrust
Authorities unrelated to the transactions contemplated by this Agreement, the
Plan or the other Definitive Documents.
Section 6.10    Other Entities. The Company shall cause each of the other
Debtors to comply with all terms of this Agreement applicable to such Debtors.


51


    

--------------------------------------------------------------------------------







Section 6.11    Reorganized Parker.
(a)    The Debtors shall cause Reorganized Parker to be registered under Section
12 of the Exchange Act on the Effective Date or as promptly as commercially
reasonable thereafter.
(b)    The Debtors shall cause Reorganized Parker to be a successor to the
Company under the Plan and the Rights Offering will be exempt from registration
under the Securities Act pursuant to Section 1145 of the Bankruptcy Code or,
with the consent of the Requisite Commitment Parties, which consent shall not be
unreasonably withheld, conditioned or delayed, another available exemption from
registration under the Securities Act.
(c)    On the Effective Date, all rights and obligations of the Company under
this Agreement shall vest in Reorganized Parker, and the Plan shall include
language to such effect. From and after the Effective Date, Reorganized Parker
shall be deemed to be a party to this Agreement as the successor to all rights
and obligations of the Company hereunder.
Section 6.12    S-1 Preparation. The Company shall take all such necessary
action in connection with its obligations under the Registration Rights
Agreement to prepare and file with the SEC a registration statement on Form S-1
for the resale of the Registrable Securities (as defined in the Registration
Rights Agreement) held by the Initial Consenting Stakeholders as soon as
reasonably practicable after the Effective Date (and, in any event, no later
than fifteen (15) days after Closing, unless extended after Closing (i) by the
board of directors of Reorganized Parker, which extension may be for a period of
no more than an additional fifteen (15) days or (ii) in accordance with the
terms of the Registration Rights Agreement) and shall consult with Akin Gump and
include Akin Gump in all aspects of the process to finalize such registration
statement.
Section 6.13    Share Legend. Except for any Unsubscribed Shares being issued
pursuant to Section 1145 of the Bankruptcy Code, if any, each certificate
evidencing Unsubscribed Shares issued hereunder, and each certificate issued in
exchange for or upon the Transfer of any such shares, shall be stamped or
otherwise imprinted with a legend (the “Legend”) in substantially the following
form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”


52


    

--------------------------------------------------------------------------------







In the event that any such shares are uncertificated, such shares shall be
subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by Reorganized Parker or
agent and the term “Legend” shall include such restrictive notation. Reorganized
Parker shall remove the Legend (or restrictive notation, as applicable) set
forth above from the certificates evidencing any such shares (or the share
register or other appropriate Reorganized Company records, in the case of
uncertificated shares), upon request, at any time after the restrictions
described in such Legend cease to be applicable, including, as applicable, when
such shares may be sold under Rule 144 of the Securities Act. The Reorganized
Company may reasonably request such opinions, certificates or other evidence
that such restrictions no longer apply as a condition to removing the Legend.
Section 6.14    Conversion Waiver. The Company acknowledges and agrees (on
behalf of itself and the other Company Parties) that any Commitment Party or
Consenting Stakeholder that has checked the box on its signature page to the RSA
in connection with the “Existing Preferred Stock Conversion Waiver” shall have
irrevocably waived its right thereby to convert any of the shares of Existing
Preferred Stock into shares of Existing Common Stock until such time as the RSA
is terminated other than upon the consummation of the Plan on the Effective
Date.
ARTICLE VII    

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
Section 7.1    Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:
(a)    Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order and such order shall modify the automatic stay to
permit the Commitment Parties or the Consenting Stakeholders to provide notices,
including notice of termination, in connection with this Agreement and/or the
RSA in accordance with the terms hereof and thereof and shall otherwise be in
form and substance reasonably acceptable to the Company Parties and the
Requisite Commitment Parties.
(b)    RSA. An Event shall not have occurred that, in the absence of the
automatic stay imposed by section 362 of the Bankruptcy Code or similar
provision of applicable Law, with or without the provision of any notice or the
giving effect to any cure period, would constitute a termination event by the
applicable threshold of Consenting Stakeholders under the RSA in accordance with
its terms, and the Company Parties shall not be in breach or default of their
obligations under the RSA.


53


    

--------------------------------------------------------------------------------







(c)    Approval Order. The Bankruptcy Court shall have entered the Approval
Order and such order shall be in form and substance reasonably acceptable to the
Company Parties and the Requisite Commitment Parties and shall be a Final Order;
provided, that, notwithstanding anything to the contrary in Section 7.2, the
condition that the Approval Order must be a Final Order may be waived after the
applicable appeals period has elapsed during the pendency of an appeal by any
single Initial Commitment Party, and such waiver shall be applicable with
respect to all Commitment Parties.
(d)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order and such order shall be in form and substance reasonably
acceptable to the Company Parties and the Requisite Commitment Parties and shall
be a Final Order; provided, that, notwithstanding anything to the contrary in
Section 7.2, the condition that the Confirmation Order must be a Final Order may
be waived after the applicable appeals period has elapsed during the pendency of
an appeal by any single Initial Commitment Party, and such waiver shall be
applicable with respect to all Commitment Parties.
(e)    Plan. The Plan shall be in form and substance reasonably acceptable to
the Company Parties and the Requisite Commitment Parties. The Company and all of
the other Debtors shall have complied, in all respects, with the terms of the
Plan (as amended or supplemented from time to time) that are to be performed by
the Company and the other Debtors on or prior to the Effective Date and the
conditions to the occurrence of the Effective Date (other than any conditions
relating to occurrence of the Closing) set forth in the Plan shall have been
satisfied or, with the prior written consent of the Requisite Commitment
Parties, waived in accordance with the terms thereof.
(f)    Rights Offering. The Rights Offering shall have been conducted, in all
material respects, in accordance with this Agreement, the Rights Offering
Procedures and the Disclosure Statement Order, and the Rights Offering
Expiration Time shall have occurred.
(g)    Effective Date. The Effective Date shall have occurred, or shall be
deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Plan and in the Confirmation
Order.
(h)    Funding Notice. The Commitment Parties shall have received a Funding
Notice in accordance with Section 2.4(a).
(i)    MAE. Since the date of the Original Agreement, no Material Adverse Effect
shall have occurred.
(j)    Registration Rights Agreement; Governance Documents.


54


    

--------------------------------------------------------------------------------







(i)    The Registration Rights Agreement, in form and substance reasonably
acceptable to the Company Parties and the Requisite Commitment Parties, shall
have been executed and delivered by the Company, shall otherwise have become
effective with respect to the Initial Commitment Parties desiring to be a party
thereto and the other parties thereto, and shall be in full force and effect.
(ii)    The Governance Documents of Reorganized Parker, in form and substance
reasonably acceptable to the Company Parties and the Requisite Commitment
Parties, shall have been duly approved and adopted and shall be in full force
and effect.
(k)    Expense Reimbursement. The Company and its Subsidiaries shall have paid
all Expense Reimbursement accrued or anticipated through the Closing Date as
well as the Post-Closing Expenses reasonably expected to be incurred after the
Closing Date, in each case in accordance with Section 3.3; provided, that
invoices for such Expense Reimbursements shall have been received by the Company
at least three (3) Business Days prior to the Closing Date in order to be
required to be paid on the Closing Date (which invoice, if for Post-Closing
Expenses, shall set forth a reasonable estimate with respect thereto).
(l)    Consents. The Reasonable Approvals shall have been received.
(m)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity of competent authority that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement.
(n)    Representations and Warranties.
(i)    The representations and warranties of the Company and its Subsidiaries,
as applicable, contained in Section 4.6(e) shall be true and correct in all
respects on and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date).
(ii)    The representations and warranties of the Company and its Subsidiaries,
as applicable, contained in Section 4.2, Section 4.4, and Section 4.8, shall be
true and correct in all material respects on and as of the Closing Date (after
giving effect to the Plan) with the same effect as if made on and as of the
Closing Date (after giving effect to the Plan) (except for such representations
and warranties made as of a specified date, which shall be true and correct in
all material respects only as of the specified date).
(iii)    The other representations and warranties of the Company and its
Subsidiaries, as applicable, contained in this Agreement shall be true and
correct


55


    

--------------------------------------------------------------------------------







(disregarding all materiality or Material Adverse Effect qualifiers) on and as
of the Closing Date (after giving effect to the Plan) with the same effect as if
made on and as of the Closing Date (after giving effect to the Plan) (except for
such representations and warranties made as of a specified date, which shall be
true and correct only as of the specified date), except where the failure to be
so true and correct does not constitute, individually or in the aggregate, a
Material Adverse Effect.
(o)    Covenants. The Company and its Subsidiaries shall have performed and
complied, in all material respects, with all of their respective covenants and
agreements contained in this Agreement that contemplate, by their terms,
performance or compliance prior to the Closing Date.
(p)    Officer’s Certificate. The Commitment Parties shall have received on and
as of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Section 7.1(n) and Section 7.1(o) have been satisfied.
(q)    Minimum Liquidity and Minimum Cash of the Company. The amount, determined
on a pro forma basis after giving effect to the occurrence of the Effective Date
and the transactions contemplated by the Definitive Documents, of unrestricted
cash and cash equivalents of the Company shall be no less than $25 million of
unrestricted cash, net of all fees, expenses and any other payments contemplated
in connection with the consummation of the Restructuring Transactions (other
than the proceeds from the Rights Offering, which shall not be included for
purposes of calculating such $25 million).
(r)    Put Option. The Put Option shall have been exercised in accordance with
Section 2.2; provided, that the Put Option shall automatically and irrevocably
be deemed to have been exercised by the Company in accordance with Section 2.2,
without the need for delivery of a written notice or the taking of any further
action by the Company or any other Person.
(s)    Improper Amendment or Modification. None of this Agreement, the RSA or
any other Definitive Document shall have been amended, restated, modified,
changed, supplemented or altered without obtaining the requisite approvals
pursuant to this Agreement (including, for the avoidance of doubt, pursuant to
Section 10.7 of this Agreement) and the RSA (including, for the avoidance of
doubt, pursuant to Section 13 of the RSA) in writing.
Section 7.2    Waiver of Conditions to Obligation of Commitment Parties. Except
for Section 7.1(s), all or any of the conditions set forth in Section 7.1 may
only be waived in whole or in part with respect to all Commitment Parties by a
written instrument executed by the Requisite Commitment Parties in their sole
discretion and if so waived, all Commitment Parties shall be bound by such
waiver; provided, that a waiver shall be deemed to have occurred if, by
agreement between


56


    

--------------------------------------------------------------------------------







counsel to the Parties submitting and receiving such waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of counsel.
Section 7.3    Conditions to the Obligations of the Company. The obligation of
the Company and any of the other Debtors to consummate the transactions
contemplated hereby with any Commitment Party is subject to (unless waived by
the Company) the satisfaction of each of the following conditions:
(a)    Approval Order. The Bankruptcy Court shall have entered the Approval
Order and such order shall be in form and substance reasonably acceptable to the
Company Parties and the Requisite Commitment Parties.
(b)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order and such order shall be in form and substance reasonably
acceptable to the Company Parties and the Requisite Commitment Parties.
(c)    Plan. The Plan shall be in form and substance reasonably acceptable to
the Company Parties and the Requisite Commitment Parties. The Requisite
Commitment Parties shall have complied with the terms of the Plan that are to be
performed by the Requisite Commitment Parties on or prior to the Effective Date
and the conditions to the occurrence of the Effective Date (other than any
conditions relating to occurrence of the Closing) set forth in the Plan shall
have been satisfied or waived in accordance with the terms thereof.
(d)    Rights Offering. The Rights Offering Expiration Time shall have occurred.
(e)    Consents. The Reasonable Approvals shall have been received.
(f)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity of competent authority that
prohibits the implementation of the Plan or the transactions contemplated by
this Agreement.
(g)    Representations and Warranties. The representations and warranties of the
Initial Commitment Parties contained in this Agreement which contain materiality
or Material Adverse Effect qualifiers shall be true and correct in all respects
on and as of the Closing Date with the same effect as if made on and as of the
Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all respects only as of the
specified date), and those representations and warranties of the Initial
Commitment Parties without such qualifiers shall be true and correct in all
material respects, on and as of the Closing Date with the same effect as if made
on and as of the Closing Date (except for such representations and


57


    

--------------------------------------------------------------------------------







warranties made as of a specified date, which shall be true and correct in all
material respects only as of the specified date).
(h)    Covenants. Each of the Initial Commitment Parties shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement and in any other document delivered pursuant to this
Agreement.
ARTICLE VIII    

INDEMNIFICATION AND CONTRIBUTION
Section 8.1    Indemnification Obligations. Following entry of the Approval
Order, the Company and its Subsidiaries (the “Indemnifying Parties” and each an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Commitment Party and its Affiliates, equity holders, members, partners,
general partners, managers and its and their respective Representatives and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of
the Commitment Parties except to the extent otherwise provided for in this
Agreement) arising out of a claim asserted by a third party (but excluding any
claims asserted by either (i) advisors to Saba or its Affiliates against Saba or
its Affiliates or (ii) Saba or its Affiliates against advisors to Saba or its
Affiliates) (collectively, “Losses”) that any such Indemnified Person may incur
or to which any such Indemnified Person may become subject arising out of or in
connection with this Agreement, the transactions contemplated hereby and the
obligations hereunder, including the Backstop Commitments, the Rights Offering,
the payment of the Put Option Equity Premium or, with respect to Saba, the
Amendment Fee or the use of the proceeds of the Rights Offering, or any claim,
challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto,
whether or not such proceedings are brought by the Company, its Subsidiaries,
their respective equity holders, Affiliates, creditors or any other Person, and
reimburse each Indemnified Person upon demand for reasonable documented (with
such documentation subject to redaction to preserve attorney client and work
product privileges) legal or other third-party expenses incurred in connection
with investigating, preparing to defend or defending, or providing evidence in
or preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement or the Plan are consummated or whether or not this Agreement
is terminated; provided, however, that the foregoing indemnity will not, as to
any Indemnified Person, apply to Losses (a) as to a Defaulting Commitment Party,
its Related Parties or any Indemnified Person related thereto, caused by a
Commitment Party Default by such Commitment Party, or (b) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction,
whether such judgment is in such underlying action, suit or


58


    

--------------------------------------------------------------------------------







proceeding, or otherwise, to arise from the bad faith, willful misconduct or
gross negligence of such Indemnified Person .
Section 8.2    Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided, however, that (a) the omission to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII.
In case any such Indemnified Claims are brought against any Indemnified Person
and it notifies the Indemnifying Party of the commencement thereof, the
Indemnifying Party will be entitled to participate therein, and, at its election
by providing written notice to such Indemnified Person, the Indemnifying Party
will be entitled to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, however, that if the parties
(including any impleaded parties) to any such Indemnified Claims include both
such Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims. Upon receipt of notice from the
Indemnifying Party to such Indemnified Person of its election to so assume the
defense of such Indemnified Claims with counsel reasonably acceptable to the
Indemnified Person, the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof or participation therein (other than
reasonable costs of investigation) unless (i) such Indemnified Person shall have
employed separate counsel (in addition to any local counsel) in connection with
the assertion of legal defenses in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to one local counsel in each jurisdiction in
which local counsel is required)), (ii) the Indemnifying Party shall not have
employed counsel reasonably acceptable to such Indemnified Person to represent
such Indemnified Person within a reasonable time after the Indemnifying Party
has received notice of commencement of the Indemnified Claims from, or delivered
on behalf of, the Indemnified Person, (iii) after the Indemnifying Party assumes
the defense of the Indemnified Claims, the Indemnified Person determines in good
faith that the Indemnifying Party has failed or is failing to defend such claim
and provides written notice of such determination and the basis for such
determination, and such failure is not reasonably cured within ten (10) Business
Days of receipt


59


    

--------------------------------------------------------------------------------







of such notice, or (iv) the Indemnifying Party shall have authorized in writing
the employment of counsel for such Indemnified Person. Notwithstanding anything
herein to the contrary, the Company and its Subsidiaries shall have sole control
over any Tax controversy or Tax audit and shall be permitted to settle any
liability for Taxes of the Company and its Subsidiaries.
Section 8.3    Settlement of Indemnified Claims. In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Article VIII, the Indemnifying Party shall not be liable
for any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. Notwithstanding anything in
this Article VIII to the contrary, if at any time an Indemnified Person shall
have requested the Indemnifying Party to reimburse such Indemnified Person for
legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article VIII, the
Indemnifying Party shall be liable for any settlement of any Indemnified Claims
effected without its written consent if (a) such settlement is entered into more
than forty-five (45) days after receipt by the Indemnifying Party of such
request for reimbursement, so long as the Indemnifying Party has not notified
the Indemnified Party that it contests, in good faith, such request for
reimbursement, (b) the Indemnifying Party shall not have reimbursed such
Indemnified Person in accordance with such request prior to the date of such
settlement, and (c) the Indemnifying Party shall not have instructed the
Indemnified Person to avoid settlement of any Indemnified Claims prior to the
date of such settlement. The Indemnifying Party shall not, without the prior
written consent of an Indemnified Person (which consent shall be granted or
withheld, conditioned or delayed in the Indemnified Person’s sole discretion),
effect any settlement of any pending or threatened Indemnified Claims in respect
of which indemnity or contribution has been sought hereunder by such Indemnified
Person unless (i) such settlement includes an unconditional release of such
Indemnified Person in form and substance satisfactory to such Indemnified Person
from all liability on the claims that are the subject matter of such Indemnified
Claims and (ii) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
Section 8.4    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the


60


    

--------------------------------------------------------------------------------







one hand, and such Indemnified Person, on the other hand, but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person,
on the other hand, as well as any relevant equitable considerations. It is
hereby agreed that the relative benefits to the Indemnifying Party, on the one
hand, and all Indemnified Persons, on the other hand, shall be deemed to be in
the same proportion as (a) the total value received or proposed to be received
by the Company pursuant to the issuance and sale of the Unsubscribed Shares in
the Rights Offering contemplated by this Agreement and the Plan bears to (b) the
Put Option Cash Premium and the Put Option Equity Premium (or, with respect to
Saba, the Amendment Fee) paid or proposed to be paid to the Commitment Parties.
The Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Parties, any Person asserting claims on behalf of or in right
of any of the Indemnifying Parties, or any other Person in connection with an
Indemnified Claim.
Section 8.5    Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Share Purchase Price for all Tax purposes. The provisions of this Article VIII
are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement.
Section 8.6    No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.
ARTICLE IX    

TERMINATION
Section 9.1    Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:
(a)    by mutual written consent of the Company and the Requisite Commitment
Parties;
(b)    by the Requisite Commitment Parties upon written notice to the Company
if:
(i)    (x) the failure of any of Milestones a., b., c., or d. on Schedule 5 to
be satisfied which remains unsatisfied for three (3) Business Days, or (y) the
failure of


61


    

--------------------------------------------------------------------------------







Milestone e. on Schedule 5 to be satisfied which remains unsatisfied for one (1)
Business Day;
(ii)    the Disclosure Statement Order is reversed, stayed, dismissed, vacated,
or is modified or amended after entry without the prior written consent of the
Requisite Commitment Parties;
(iii)    either of the Confirmation Order or the Approval Order has not become a
Final Order after the applicable appeals period has elapsed due to a pending
appeal; provided, however, that, notwithstanding anything to the contrary
herein, each Initial Commitment Party must provide written notice to the Company
in order for this Agreement to be terminated pursuant to this Section
9.1(b)(iii);
(iv)    any of this Agreement, the RSA, the Rights Offering Procedures, the Plan
or any documents related to the Plan, including notices, exhibits or appendices,
or any of the Definitive Documents is amended, restated, modified, changed,
supplemented or altered without obtaining the requisite approvals of the
Commitment Parties pursuant to this Agreement (including, for the avoidance of
doubt, pursuant to Section 10.7 of this Agreement) and the Consenting
Stakeholders pursuant to the RSA (including, for the avoidance of doubt,
pursuant to Section 13 of the RSA) in writing;
(v)    if an Event occurs that, in the absence of the automatic stay imposed by
section 362 of the Bankruptcy Code or similar provisions of applicable Law, with
or without the provision of any notice or the giving effect to any cure period,
would constitute a termination event under the RSA in accordance with its terms;
(vi)    (i) the Company shall have breached (other than an immaterial breach)
any representation, warranty, covenant or other agreement made by the Company in
this Agreement or any such representation or warranty shall have become
inaccurate after the date of this Agreement, and such breach or inaccuracy
would, individually or in the aggregate, cause a condition set forth in Section
7.1(n) or Section 7.1(o) not to be satisfied, (ii) the Requisite Commitment
Parties shall have delivered written notice of such breach or inaccuracy to the
Company, and (iii) such breach or inaccuracy is not cured (to the extent
curable) by the Company or its Subsidiaries by the fifth (5th) Business Day
after receipt of such notice; provided, however, that the Requisite Commitment
Parties shall not have the right to terminate this Agreement pursuant to this
Section 9.1(b)(vi) if they are then in breach of any representation, warranty,
covenant or other agreement hereunder that would result in the failure of any
condition set forth in Section 7.3 being satisfied;
(vii)    any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan


62


    

--------------------------------------------------------------------------------







or the Rights Offering or the transactions contemplated by this Agreement or the
other Definitive Documents;
(viii)    the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by any Company Party seeking an order (without the prior
written consent of the Required Consenting Stakeholders, not to be unreasonably
withheld), (i) converting one or more of the Chapter 11 Cases of a Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee under section 1104 of the Bankruptcy Code in
one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one or
more of the Chapter 11 Cases, (iv) terminating exclusivity under Bankruptcy Code
section 1121, or (v) rejecting this Agreement;
(ix)    an order is entered by the Bankruptcy Court granting relief from the
automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
party to proceed against any material asset of the Company Parties that would
materially and adversely affect the Company’s operational or financial
performance;
(x)    the Company Parties (i) withdraw the Plan, (ii) publicly announce their
intention not to support the Restructuring Transactions or (iii) file, publicly
announce, or execute a definitive written agreement with respect to an
Alternative Restructuring Proposal;
(xi)    the making public, modification, amendment, restatement, change,
alteration or filing of any of the Definitive Documents without obtaining the
requisite approvals of the Consenting Stakeholders pursuant to the RSA
(including, for the avoidance of doubt, pursuant to Section 13 of the RSA) in
writing;
(xii)    upon the delivery of notice by the Company Parties pursuant to Section
6.7(a);
(xiii)    failure by the Company to pay the fees and expenses set forth in
Section 3.3 of this Agreement as and when required;
(xiv)    the Company Parties file any motion or pleading with the Bankruptcy
Court that is not consistent in all material respects with this Agreement and
such motion has not been withdrawn within two (2) Business Days of receipt by
the Company Parties of written notice from the Requisite Commitment Parties that
such motion or pleading is inconsistent with this Agreement; or


63


    

--------------------------------------------------------------------------------







(xv)    the Bankruptcy Court orders that (A) any Commitment Party must return or
repay all or part of the Put Option Cash Premium to the Company, other than
pursuant to Section 3.2(b) or if any Commitment Party becomes a Defaulting
Commitment Party, or (B) Akin Gump or Houlihan must return or repay all or part
of the Akin Advance Payment or Houlihan Advance Payment, as applicable, to the
Company other than repayment of the Advance Payment Surplus (if any) pursuant to
Section 3.3(c);
(c)    by the Company upon written notice to each Commitment Party if:
(i)    any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the Rights Offering or the transactions contemplated by this
Agreement or the other Definitive Documents;
(ii)    subject to the right of the Commitment Parties to arrange a Commitment
Party Replacement in accordance with Section 2.3(a), (i) any Initial Commitment
Party shall have breached (other than an immaterial breach) any representation,
warranty, covenant or other agreement made by such Initial Commitment Party in
this Agreement or any such representation or warranty shall have become
inaccurate, and such breach or inaccuracy would, individually or in the
aggregate, cause a condition set forth in Section 7.3(g) or Section 7.3(h) not
to be satisfied, (ii) the Company shall have delivered written notice of such
breach or inaccuracy to such Initial Commitment Party, (iii) such breach or
inaccuracy is not cured (to the extent curable) by such Initial Commitment Party
by the fifth (5th) Business Day after receipt of such notice, and (iv) as a
result of such failure to cure, a condition set forth in Section 7.3(g) or
Section 7.3(h) is not capable of being satisfied or has not been satisfied by
the date on which such condition must, by its terms, be satisfied; provided,
however, that the Company shall not have the right to terminate this Agreement
pursuant to this Section 9.1(c)(ii) if it is then in breach of any
representation, warranty, covenant or other agreement (x) hereunder that would
result in the failure of any condition set forth in Section 7.1 being satisfied
or (y) under the RSA; or
(iii)    two (2) Business Days after delivery of notice by the Company Parties
pursuant to Section 6.7(a);
provided, however, that the Company may terminate this Agreement as to Saba
individually, and not as to all Commitment Parties, in connection with a breach
(other than an immaterial breach) of any of Saba’s obligations, covenants,
representations or warranties set forth in this Agreement, and such breach is
continuing and is not timely cured within five (5) Business Days after the
Company provides written notice to Saba of such breach (in which event upon
failure to so cure within such time period). Notwithstanding the termination by
the Company as to Saba individually, the


64


    

--------------------------------------------------------------------------------







Agreement and the transactions contemplated by this Agreement shall continue
with respect to the Commitment Parties other than Saba;


(d)    by any Initial Commitment Party or the Company, upon written notice to
the Company or to each Initial Commitment Party, as applicable, upon the
occurrence of the Outside Date and at any time thereafter, provided, that no
Party shall have the right to terminate this Agreement pursuant to this Section
9.1(d) if it is then in willful or intentional breach (as defined below) of this
Agreement; and
(e)    by Saba upon written notice to the Company if:
(i)    entry of the Approval Order has been denied by the Bankruptcy Court;
provided, that notwithstanding anything to the contrary herein, in the RSA or
any other Definitive Document, in the event that entry of the Approval Order has
been denied by the Bankruptcy Court, the Company shall provide Saba with an
opportunity to file an objection to the Plan and this Agreement within five (5)
Business Days from such date of denial of the Approval Order and adjourn the
Confirmation Hearing to a date on or after the expiration of such five (5)
Business Day period; provided, that Saba shall not seek or support an
adjournment of the Confirmation Hearing by more than five (5) Business Days from
such date of denial of the Approval Order; or
(ii)     (x) the Company shall have breached (other than an immaterial breach)
any representation, warranty, covenant or other agreement made by the Company in
this Agreement or any such representation or warranty shall have become
inaccurate after the date of this Agreement, and such breach or inaccuracy would
(i) have a material, disproportionate, and adverse effect on Saba as opposed to
all other Commitment Parties (on account of its holdings of 2020 Notes Claims,
2022 Notes Claims, and Existing Interests versus those held by all Commitment
Parties) or (ii) have the effect of reducing the amount of the Amendment Fee or
the Maximum Saba Expense Reimbursement, or otherwise adversely affect Saba’s
right to receive the Amendment Fee at Closing and Saba’s advisors’ right to
receive the Maximum Saba Expense Reimbursement at Closing, (y) Saba shall have
delivered written notice of such breach or inaccuracy to the Company, and (z)
such breach or inaccuracy is not cured (to the extent curable) by the Company or
its Subsidiaries by the fifth (5th) Business Day after receipt of such notice.
provided, however, that any such termination by Saba pursuant to this Section
9.1(e), shall, notwithstanding anything to the contrary herein or in the RSA,
cause a termination of this Agreement and the RSA with respect to Saba
individually, and not as to the Company and all other Commitment Parties.
Notwithstanding the termination by Saba as to Saba individually, the Agreement,
the RSA and the transactions contemplated by this Agreement and the RSA shall
continue with respect to the Commitment Parties other than Saba.


65


    

--------------------------------------------------------------------------------









Section 9.2    Effect of Termination.
(a)    Unless otherwise provided herein, upon termination of this Agreement
pursuant to this Article IX, this Agreement shall forthwith become void and
there shall be no further obligations or liabilities on the part of the Parties;
provided, however, that, (i) the obligations of the Company and its Subsidiaries
to pay the Expense Reimbursement pursuant to and in accordance with Section 3.3
and to satisfy their indemnification obligations pursuant to and in accordance
with Article VIII shall survive the termination of this Agreement and shall
remain in full force and effect, in each case, until such obligations have been
satisfied, (ii) the provisions set forth in this Section 9.2 and Article X shall
survive the termination of this Agreement in accordance with their terms, (iii)
pursuant to and in accordance with Section 3.2(a), the obligations of the
Commitment Parties (other than Saba) to repay the Put Option Cash Premium in the
event of termination of this Agreement under the circumstances set forth in
Section 3.2(a) shall survive the termination of this Agreement and shall remain
in full force and effect until such obligations have been satisfied, (iv) the
provisos set forth in Section 9.1(e)(i) shall survive termination of this
Agreement, and (v) subject to Section 10.10, nothing in this Section 9.2 shall
relieve any Party from liability for its gross negligence or any willful or
intentional breach of this Agreement; provided, further, for the avoidance of
doubt, the Company shall not be obligated to, and shall not, pay the Amendment
Fee or the reasonable and documented fees, costs and expenses of any
consultants, counsel, financial advisors or other professionals retained by Saba
in connection with matters related to the Company in the event that this
Agreement is terminated pursuant to this Article IX. For purposes of this
Agreement, “willful or intentional breach” shall mean a breach of this Agreement
that is a consequence of an act undertaken by the breaching party with the
knowledge that the taking of such act would, or would reasonably be expected to,
cause a breach of this Agreement.
(b)    If this Agreement is terminated for any reason other than by the
Commitment Parties (other than Saba) under Section 9.1(b)(iii) or by the Company
under Section 9.1(c)(ii), the Commitment Parties shall be entitled to keep the
full Put Option Cash Premium, and, for the avoidance of doubt, (i) if this
Agreement is terminated by the Commitment Parties (other than Saba) under
Section 9.1(b)(iii) or by the Company under Section 9.1(c)(ii), the Commitment
Parties (other than Saba) shall be required to, within two (2) Business Days
following such proper termination, return the full Put Option Cash Premium to
the Company and (ii) contemporaneously with the Closing, the Commitment Parties
(other than Saba) shall return the full Put Option Cash Premium to the Company
in exchange for the Put Option Equity Premium in accordance with Section 3.2(b).
For the avoidance of doubt, other than the Company’s payment of the Put Option
Cash Premium, which has been paid to the Commitment Parties (other than Saba) at
or prior to the effectiveness of this Agreement, the Commitment Parties shall
not and do not have any additional recourse against the Debtors for any
obligations or liabilities relating to or arising from this Agreement, except
for liability for gross negligence or willful or intentional breach of this
Agreement pursuant to Section


66


    

--------------------------------------------------------------------------------







9.2(a). For the avoidance of doubt, the automatic stay arising pursuant to
section 362 of the Bankruptcy Code shall be deemed waived or modified for
purposes of providing notice or exercising rights hereunder and under the RSA.
ARTICLE X    

GENERAL PROVISIONS
Section 10.1    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered via
electronic mail, courier, or registered or certified mail (return receipt
requested) to the Parties at the following addresses (or at such other address
for a Party as may be specified by like notice):
(a)    If to the Company:
Parker Drilling Company
Five Greenway Plaza, Suite 100
Houston, TX 77046
Attention: John Edward Menger and Jennifer Simons
Email:    Ed.Menger@parkerdrilling.com and Jennifer.Simons@parkerdrilling.com
with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Christopher J. Marcus, P.C., Brian Schartz, P.C.,
Julian Seiguer, P.C., Matthew Fagen and Benjamin Adelson
Email:    christopher.marcus@kirkland.com; brian.schartz@kirkland.com;
matthew.fagen@kirkland.com; julian.seiguer@kirkland.com;
benjamin.adelson@kirkland.com


(b)    If to the Commitment Parties (or to any of them, other than Saba) or any
other Person to which notice is to be delivered hereunder, to the address set
forth opposite each such Commitment Party’s name on Schedule 3, with a copy
(which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue, N.W.
Washington, D.C. 20036
Attention: James Savin and Daniel Fisher
Email:    jsavin@akingump.com; dfisher@akingump.com
and


67


    

--------------------------------------------------------------------------------







Akin Gump Strauss Hauer & Feld LLP
One Bryant Park, Bank of America Tower
New York, NY 10036
Attention: Michael S. Stamer
Email:    mstamer@akingump.com
(c)    If to Saba, to the address set forth opposite its name on Schedule 3,
with a copy (which shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Ave.
New York, NY 10017
Attention: Brian M. Resnick and Adam L. Shpeen
Email:    brian.resnick@davispolk.com; adam.shpeen@davispolk.com
Section 10.2    Assignment; Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Commitment Parties, other
than an assignment by a Commitment Party expressly permitted by Section 2.3 or
Section 2.6 and any purported assignment in violation of this Section 10.2 shall
be void ab initio. Except as provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than the Parties.
Section 10.3    Prior Negotiations; Entire Agreement.
(a)    This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement (including the Original Agreement), except that
the Parties hereto acknowledge that any confidentiality agreements heretofore
executed among the Parties and the RSA (including the Restructuring Term Sheet)
and other Definitive Documents will each continue in full force and effect in
accordance with their respective terms and constitute valid and binding
obligations of the Parties thereto. All exhibits and schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.
(b)    Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments,


68


    

--------------------------------------------------------------------------------







supplements or modifications thereto) or Confirmation Order (including any
amendments, supplements or modifications thereto) shall alter, amend or modify
the rights of the Commitment Parties under this Agreement unless such
alteration, amendment or modification has been made in accordance with Section
10.7.
Section 10.4    Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION, OR, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES
CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY
SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT WHERE THE DEBTORS FILE THE
CHAPTER 11 CASES (OR, SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES
JURISDICTION OVER SUCH ACTION OR DISPUTE, EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY). THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT SOLELY IN CONNECTION WITH THIS
AGREEMENT AND THE AUTHORITY OF THE BANKRUPTCY COURT TO ENTER FINAL ORDERS
RELATING TO SUCH DISPUTES. EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE RELATED TO THIS AGREEMENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTIONS TO VENUE OR JURISDICTION OR ANY
CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
BANKRUPTCY COURT, (II) SUCH PARTY OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY
LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING
BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
Section 10.5    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.


69


    

--------------------------------------------------------------------------------







Section 10.6    Counterparts. This Agreement may be executed through the use of
electronic signature and in any number of counterparts, all of which will be
considered an original and one and the same agreement and will become effective
when counterparts have been signed (electronically or otherwise) by each of the
Parties and delivered to each other Party (including via facsimile or other
electronic transmission), it being understood that each Party need not sign the
same counterpart.
Section 10.7    Waivers and Amendments; Rights Cumulative; Consent. This
Agreement may be amended, restated, modified, changed, supplemented or altered
only by a written instrument signed by the Company and the Requisite Commitment
Parties; provided, however, that (a) the prior written consent of each
Commitment Party that was an original signatory to the Original Agreement still
a Commitment Party as of such date of amendment, restatement, modification,
change, supplement or alteration shall be required for any amendment,
restatement, modification, change, supplement or alteration to this Agreement,
the RSA or any other Definitive Document that would, directly or indirectly:
(i) modify such Commitment Party’s Backstop Commitment Percentage set forth on
Schedule 1, or Schedule 2, or the amount of the Backstop Commitment applicable
to such Commitment Party, (ii) increase the Per Share Purchase Price to be paid
in respect of its Unsubscribed Shares, (iii) modify the Put Option Cash Premium,
the Put Option Equity Premium, Section 3.1, Section 3.2 or the amount of the Put
Option Cash Premium or Put Option Equity Premium applicable to such Commitment
Party, (iv) modify its Subscription Rights (including any percentages contained
in the definition thereof) or the amount of Rights Offering Shares applicable to
such Commitment Party, (v) modify its right and requirement to purchase the
Unsubscribed Shares, (vi) modify any of its rights to receive the Expense
Reimbursement, the Put Option Cash Premium, the Put Option Equity Premium and
the indemnification provisions, (vii) modify the Rights Offering, the aggregate
amount of cash proceeds to be received in the Rights Offering of $95 million,
the 41.9241% amount of post-Closing shares of New Common Stock (subject to
dilution by New Common Stock issued in connection with the Management Incentive
Plan and the exercise of the New Warrants) to be issued pursuant to such Rights
Offering, or the allocation of rights among classes of debt and equity, (viii)
modify the percentage of New Common Stock to be issued to the holders of 2020
Notes Claims and 2022 Notes Claims, as set forth in the Restructuring Term Sheet
and the exhibits thereto, (ix) modify the principal amount, coupon, call
schedule, term, security or priority of the New Second Lien Term Loan, as set
forth in the Restructuring Term Sheet, the Second Lien Term Loan Term Sheet and
the exhibits thereto, (x) modify the percentage of the New Warrants to be issued
to the holders of Existing Common Stock and Existing Preferred Stock, the
provisions of the New Warrant Term Sheet under the section entitled “Sales of
Reorganized Parker”, the strike price of the New Warrants as determined in
accordance with the New Warrant Term Sheet or the term of the New Warrants, as
set forth in the Restructuring Term Sheet, the New Warrant Term Sheet and the
exhibits thereto, (xi) modify the percentage of New Common Stock to be issued to
the holders of Existing Common Stock or Existing


70


    

--------------------------------------------------------------------------------







Common Stock, as set forth in the Restructuring Term Sheet and the exhibits
thereto, (xii) have a materially adverse and disproportionate effect on such
Commitment Party as opposed to all other Commitment Parties (on account of its
holdings of 2020 Notes Claims, 2022 Notes Claims and Existing Interests versus
those held by all Commitment Parties), or (xiii) amend, change or alter the
definition of “Outside Date” or “Requisite Commitment Parties” (including, for
the avoidance of doubt, due to a change in the definition of “Required
Consenting Stakeholders”), and (b) the prior written consent of Saba if Saba is
still a Commitment Party as of such date of amendment, restatement,
modification, change, supplement or alteration shall be required for any
amendment, restatement, modification, change, supplement or alteration to this
Agreement, the RSA or any other Definitive Document that would: (i) modify any
of its rights to receive the Amendment Fee and up to the Maximum Saba Expense
Reimbursement, or the amount of the Amendment Fee or the Maximum Saba Expense
Reimbursement, (ii) modify its Backstop Commitment Percentage set forth on
Schedule 2 or the amount of the Backstop Commitment applicable to Saba, (iii)
modify Schedule 6 hereto, (iv) modify the percentage of the New Warrants to be
issued to the holders of Existing Common Stock and Existing Preferred Stock in
any manner that is adverse to holders of Existing Common Stock, (v) materially
reduce the percentage of New Common Stock to be issued to the holders of
Existing Common Stock, as set forth in the Restructuring Term Sheet and the
exhibits thereto, (vi) have a material, disproportionate, and adverse effect on
Saba as opposed to all other Commitment Parties (on account of its holdings of
2020 Notes Claims, 2022 Notes Claims, and Existing Interests versus those held
by all Commitment Parties); provided, however, that the consent of any
Defaulting Commitment Party shall not be required for any amendments set forth
in clauses (a)(ii) or (a)(iii) above. Notwithstanding the foregoing, Schedule 1,
and Schedule 2 shall be revised as necessary without requiring a written
instrument signed by the Company and the Requisite Commitment Parties to reflect
changes in the composition of the Commitment Parties and the Backstop Commitment
Percentages as a result of Transfers permitted in accordance with the terms and
conditions of this Agreement and no such revisions shall give rise to any
termination right or allow the Commitment Parties to fail to close the
transactions contemplated by this Agreement; provided, each Commitment Party
shall receive a revised copy of all such Schedules. The terms and conditions of
this Agreement (other than (x) Section 7.1(s), Section 7.2, Section 9.1(b)(iv),
Section 9.1(b)(xi), and this Section 10.7, the waiver of which shall only be
made with the requisite approvals of the Commitment Parties pursuant to this
Agreement (including, for the avoidance of doubt, pursuant to this Section
10.7), (y) Section 10.7(b), the waiver of which shall only be made with the
requisite approval of Saba, as applicable, pursuant to this Agreement
(including, for the avoidance of doubt, pursuant to Section 10.7(b)), and (z)
other than the conditions set forth in Section 7.1 and Section 7.3, the waiver
of which shall be governed solely by Article VII) may be waived (i) by the
Company and its Subsidiaries only by a written instrument executed by the
Company and (ii) by the Requisite Commitment Parties only by a written
instrument executed by the Requisite Commitment Parties. No delay on the part of
any Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver


71


    

--------------------------------------------------------------------------------







on the part of any Party of any right, power or privilege pursuant to this
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement. Any proposed amendment, restatement, modification, change,
alteration, supplement or waiver that does not comply with this Section 10.7
shall be ineffective and void ab initio.
Section 10.8    Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
Section 10.9    Specific Performance. The Parties agree that irreparable damage
may occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.
Section 10.10    Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.
Section 10.11    No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein or in the RSA. Without limiting the
generality of the foregoing, (a) no Commitment Party or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Commitment Parties, (b) no Commitment Party or any of its Related Parties shall
have any duty to take any discretionary action or exercise any discretionary
powers on behalf of any other Commitment Party, (c) no Commitment Party or any
of its Related Parties shall have any duty to the other Commitment Parties to
obtain, through the exercise of diligence or otherwise, to investigate, confirm,
or disclose to the other Commitment Parties any information relating to the
Company or any of its Subsidiaries that may have been communicated to or
obtained by such Commitment Party or any of its Affiliates in any capacity,
(d) no Commitment Party may rely, and each Commitment Party confirms that it has
not relied, on any due diligence investigation that any other Commitment Party
or any Person acting on behalf of such other Commitment Party may have conducted
with respect to the Company or any of its Affiliates or any of their respective
securities and (e) each Commitment Party acknowledges that no other Commitment
Party is acting as a placement agent, initial purchaser,


72


    

--------------------------------------------------------------------------------







underwriter, broker or finder with respect to its Unsubscribed Shares or
Backstop Commitment Percentage of its Backstop Commitment.
Section 10.12    Confidentiality and Publicity. Other than as may be required by
applicable Law and regulation or by any governmental or regulatory authority, no
Party shall disclose to any person (including for the avoidance of doubt, any
other Commitment Party), other than legal, accounting, financial and other
advisors to the Company Parties (who are under obligations of confidentiality to
the Company Parties with respect to such disclosure, and whose compliance with
such obligations the Company Parties shall be responsible for), the name or the
principal amount or percentage of the Company Claims/Interests held by any
Commitment Party or any of its respective subsidiaries (including, for the
avoidance of doubt, any Company Claims/Interests acquired pursuant to any
Transfer); provided, however, that the Company Parties shall be permitted to
disclose at any time the aggregate principal amount of, and aggregate percentage
of, any class of the Company Claims/Interests held by the Commitment Parties
collectively; and, provided, further, that the Company Parties may disclose the
names of any Commitment Party (at the institution level) at a hearing in
connection with the Chapter 11 Cases, but not the principal amount or percentage
of the Company Claims/Interests held by any such Commitment Party or any of its
respective subsidiaries (including, for the avoidance of doubt, any Company
Claims/Interests acquired pursuant to any Transfer). Notwithstanding the
foregoing, the Commitment Parties hereby consent to the disclosure of the
execution, terms and contents of this Agreement by the Company Parties in the
Definitive Documents or as otherwise required by law or regulation; provided,
however, that (i) if any of the Company Parties determines that they are
required to attach a copy of this Agreement, any Joinder or Transfer Agreement
to any Definitive Documents or any other filing or similar document relating to
the transactions contemplated hereby, they will redact any reference to or
identifying information concerning a specific Commitment Party and such
Commitment Party’s holdings (including before filing any pleading with the
Bankruptcy Court) and (ii) if disclosure of additional identifying information
of any Commitment Party is required by applicable Law, advance notice of the
intent to disclose, if permitted by applicable Law, shall be given by the
disclosing Party to each Commitment Party (who shall have the right to seek a
protective order prior to disclosure). The Company Parties further agree that
such information shall be redacted from “closing sets” or other representations
of the fully executed Agreement, any Joinder or Transfer Agreement.
Notwithstanding the foregoing, the Company Parties will submit to counsel for
the Initial Commitment Parties all press releases, public filings, public
announcements or other communications with any news media, in each case, to be
made by the Company Parties relating to this Agreement or the transactions
contemplated hereby and any amendments thereof at least two (2) Business Days
(it being understood that such period may be shortened to the extent there are
exigent circumstances that require such public communication to be made to
comply with applicable law) in advance of release and will take such counsel’s
view with respect to such communications


73


    

--------------------------------------------------------------------------------







into account. Nothing contained herein shall be deemed to waive, amend or modify
the terms of any Confidentiality Agreement.
Section 10.13    Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rule of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).
Section 10.14    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties, in each case, other than the Parties to this
Agreement and each of their respective successors and permitted assignees based
upon, arising out of or relating to this Agreement, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by,
any of the Related Parties not a Party to this Agreement or any documents or
instruments delivered in connection herewith, as such, for any obligation or
liability of any Party under this Agreement or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of, such obligations or liabilities or their creation; provided, however,
nothing in this Section 10.14 shall relieve or otherwise limit the liability of
any Party hereto or any of their respective successors or permitted assigns for
any breach or violation of, its obligations under this Agreement or such other
documents or instruments entered into in connection with the transactions
contemplated hereby and thereby (including any confidentiality, non-disclosure
or similar agreements).
Section 10.15    Enforceability of Agreement. The Parties hereby acknowledge,
covenant and agree: (i) that the provision of any notice or exercise of
termination rights under this Agreement is not prohibited by the automatic stay
provisions of the Bankruptcy Code, (ii) that they waive any right to assert that
the exercise of any notice or termination rights under this Agreement is subject
to the automatic stay provisions of the Bankruptcy Code and expressly stipulate
and consent hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising notice and
termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required, (iii) that they shall not take a
position to the contrary of this Section 10.15 in the Bankruptcy Court or any
other court of competent


74


    

--------------------------------------------------------------------------------







jurisdiction and (iv) that they will not initiate, or assert in, any litigation
or other legal proceeding that this Section 10.15 is illegal, invalid or
unenforceable, in whole or in part.
Section 10.16    Relationship Among Parties. Notwithstanding anything to the
contrary herein, the duties and obligations of the Commitment Parties under this
Agreement shall be several, not joint. None of the Commitment Parties shall have
any fiduciary duty, any duty of trust or confidence in any form, or other duties
or responsibilities to each other, any Commitment Party, any Company Party, or
any of the Company Party’s respective creditors or other stakeholders, and there
are no commitments among or between the Commitment Parties, in each case except
as expressly set forth in this Agreement. No prior history, pattern or practice
of sharing confidence among or between any of the Commitment Parties and/or the
Company Parties shall in any way affect or negate this understanding and
agreement. The Parties have no agreement, arrangement or understanding with
respect to acting together for the purpose of acquiring, holding, voting or
disposing of any securities of any of the Company Parties and do not constitute
a “group” within the meaning of Section 13(d)(3) of the Exchange Act or Rule
13d-5 promulgated thereunder. For the avoidance of doubt: (1) each Commitment
Party is entering into this Agreement directly with the Company and not with any
other Commitment Party, (2) no other Commitment Party shall have any right to
bring any action against any other Commitment Party with respect to this
Agreement (or any breach thereof) and (3) no Commitment Party shall, nor shall
any action taken by a Commitment Party pursuant to this Agreement, be deemed to
be acting in concert or as any group with any other Commitment Party with
respect to the obligations under this Agreement nor shall this Agreement create
a presumption that the Commitment Parties are in any way acting as a group. All
rights under this Agreement are separately granted to each Commitment Party by
the Company and vice versa, and the use of a single document is for the
convenience of the Company. The decision to commit to enter into the
transactions contemplated by this Agreement has been made independently.


[Signature Pages Follow]




75


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
PARKER DRILLING COMPANY
By: /s/ Michael W. Sumruld __ __________________
Name: Michael W. Sumruld
Title: Senior Vice President & Chief Financial Officer




[Signature Page to Amended and Restated Backstop Commitment Agreement]
    

--------------------------------------------------------------------------------






Schedule 4


Fully Diluted Capital Stock of Reorganized Parker


The fully diluted post-Closing New Common Stock on the Effective Date shall be
held as the following:
Source of New Common Stock
Percentage of post-Closing New Common Stock on a fully-diluted basis 1
Rights Offering
41.9241%
Put Option Equity Premium
3.3539%
Converted 2020 Notes
18.7932%
Converted 2022 Notes
34.4239%
Existing Preferred Stock
0.6019%
Existing Common Stock
0.9029%









































1 All percentages reflected in the chart above are subject to dilution by New
Common Stock issued in connection with the Management Incentive Plan and the
exercise of the New Warrants.






    

--------------------------------------------------------------------------------







Schedule 5


Milestones


a.
The Debtors shall commence the Chapter 11 Cases and file the First Day Pleadings
with the Bankruptcy Court no later than 2 days after the date of the Original
Agreement.



b.
Within one day of the Petition Date, the Debtors shall file the Plan, the
Disclosure Statement, and a motion (or motions) for approval of the Rights
Offering Procedures and the Disclosure Statement with the Bankruptcy Court.



c.
The Debtors shall obtain entry by the Bankruptcy Court of orders approving (i)
the Disclosure Statement and (ii) the Rights Offering Procedures, in each case
within 45 days after the Petition Date.



d.
The Debtors shall obtain entry of the Confirmation Order and the Approval Order
by no later than 92 days after the Petition Date.



e.
The Effective Date of the Plan and Closing of the Rights Offering shall have
occurred by no later than (i) 107 days after the Petition Date and (ii) 15 days
after the date (without taking into account any grace period provided under
Section 9.1(b)(i) of this Agreement) set forth in sub-clause d. of this Schedule
5.







    

--------------------------------------------------------------------------------






Exhibit A


Form of Joinder Agreement


This joinder agreement (the “Joinder Agreement”) to Amended and Restated
Backstop Commitment Agreement, dated January 28, 2019 (as has been or may be
hereafter amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “BCA”), between Parker
Drilling Company (the “Company”) and the Commitment Parties party thereto, is
executed and delivered by [•] (the “Joining Party”) as of [•], 201[•] (the
“Joinder Date”). Each capitalized term used herein but not otherwise defined
herein shall have the meaning set forth in the BCA.


Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the BCA, a copy of which is attached to this Joinder Agreement as Annex
I (as the same has been or may be hereafter amended, amended and restated or
otherwise modified from time to time in accordance with the provisions thereof).
The Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the BCA. The Joining Party and the Company agree that the
Backstop Commitment Percentage will be updated in accordance with the terms of
the BCA.


Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Commitment Parties set
forth in Article 5 of the BCA to the Company as of the Joinder Date.


Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard for any
conflicts of law principles that would apply the laws of any other jurisdiction,
or, to the extent applicable, the Bankruptcy Code.


[Signature Pages Follow]


Exhibit A


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.


JOINING PARTY


[COMMITMENT PARTY]


By:                        
Name:                        
Title:                        










AGREED AND ACCEPTED (as of the Joinder Date):


PARKER DRILLING COMPANY


By:                        
Name:                        
Title:                        




[Signature Page to Joinder Agreement]


    

--------------------------------------------------------------------------------






EXHIBIT B
Form of Transfer Agreement


The undersigned (“Transferee”), as of the date executed below, (a) hereby
acknowledges that it has read and understands the Restructuring Support
Agreement, made and entered into as of December 12, 2018, (as has been or may be
hereafter amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Agreement”), by and
among Parker Drilling Company, the other Company Parties party thereto and the
Consenting Stakeholders party thereto, (b) desires to acquire the Company
Claims/Interests held by the transferor (the “Transferor”) described below, and
acknowledges and agrees that it shall be deemed a “Consenting Stakeholder” under
the terms of the Agreement, (c) agrees to be bound by the terms and conditions
of the Agreement to the extent applicable to the Transferor and (d) the
Transferee hereby severally and not jointly makes all representations and
warranties of the Consenting Stakeholders set forth in Section 9 of the
Agreement as of the date hereof. Capitalized used herein but not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.


Date Executed:                 
[TRANSFEREE]


By:                                        
Name:                                            
Title:                                    


Address:                                         


E-mail address(es):                                         
Telephone:                                                 
Facsimile:                                                 




Aggregate Amount of Transferred Company Claims/Interests
Type
Amount
 
 
 
 
 
 
 
 



a.





Exhibit B


    